UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 10/31/10 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund SEMIANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 38 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund, covering the six-month period from May 1, 2010, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our analysis, persistent uncertainty regarding the breadth and strength of the U.S. economic recovery has led to bouts of heightened volatility in some of the riskier sectors of the U.S. bond market during the past year. Municipal bonds, however, have fared relatively well due in part to the Build America Bonds program which has helped provide favorable supply-and-demand dynamics, and from investors seeking higher-income and tax-sensitive alternatives to comparable-credit taxable fixed income securities. Uncertainty will probably remain in the broader financial markets until we see more robust economic growth, but the favorable influences underlying the municipal bond markets advance could persist for some time to come.A declining supply of newly issued tax-exempt securities, potentially rising income tax rates for top earners and low yields among comparable taxable bonds could continue to support municipal bond prices, especially if todays economic concerns prove to be overstated. With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities and tax-related challenges we may now face, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through October 31, 2010, as provided by James Welch, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2010, the Class A, Class B, Class C, Class I and Class Z shares of Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 3.48%, 3.18%, 3.09%, 3.61% and 3.69%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark index, which is composed of bonds issued nationally and not solely within Connecticut, achieved a total return of 3.95% for the same period. 2 Despite heightened economic concerns during the reporting period, municipal bonds continued to rally amid favorable supply-and-demand dynamics. The funds returns were lower than its benchmark, as Connecticut bonds generally lagged national averages amid relatively severe fiscal pressures. The Funds Investment Approach The fund seeks to maximize current income exempt from federal and Connecticut state income taxes, without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and Connecticut state income taxes. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) among the markets various sectors, such as pre-refunded, general obligation and revenue sectors, based on their apparent relative values. The fund generally will invest simultaneously in several of these sectors. Supply-and-Demand Factors Supported Municipal Bonds The U.S. economy continued to rebound from recession and financial crisis, but the pace of expansion slowed during the reporting period. In addition, investors responded cautiously to new global developments, including a sovereign debt crisis in Europe. For its part, Connecticut continued to struggle in the aftermath of the downturn, and it has not yet seen the economic improvement that has begun to boost tax revenues in other states. In light of high national unemployment, sluggish housing markets and other headwinds, the Federal Reserve Board (the Fed) left short-term interest rates unchanged in a historically low range between 0% and 0.25%. In addition, the Fed announced its intention to stimulate credit markets with a new round of quantitative easing of monetary policy. Municipal bonds proved relatively insensitive to these economic concerns during the reporting period, advancing amid favorable supply-and-demand dynamics as the federally subsidized Build America Bonds program continued to shift a substantial portion of new issuance to the taxable bond market. At the same time, demand for municipal bonds intensified as investors sought alternatives to low yields from money market funds. Late in the reporting period, longer-term municipal bonds rallied as investors anticipated the Feds quantitative easing program, which was expected to drive longer-term interest rates lower. Revenue Bonds Boosted Fund Returns In this generally favorable market environment, the fund received positive contributions to relative performance from bonds backed by revenues from private colleges, municipal utilities and facilities supported by special taxes. Conversely, the fund held relatively light exposure to bonds backed by general tax receipts, which lagged market averages.The fund also benefited from underweighted exposure to traditionally defensive escrowed bonds, which generally trailed market averages during the reporting period. Escrowed bonds are municipal securities for which the funds for early redemption have been set aside in escrow. 4 Although our credit selection process drives our investment approach, it is worth noting that interest-rate considerations prompted us to focus primarily on bonds with maturities in the 20-year range. In our judgment, the negligible yield advantage provided by longer-term bonds did not provide sufficient compensation for their incremental risks. Supply-and-Demand Factors May Remain Favorable While Connecticut and other states have continued to face severe fiscal pressures, we believe the economic recovery will persist.We are aware that municipal bonds already have rallied strongly since the recession and financial crisis, suggesting that the bulk of their gains for the current cycle are behind us. In addition, the supply of newly issued Connecticut bonds has been relatively meager, offering the fund few opportunities for further diversification.Therefore, we have maintained our focus on higher-quality revenue bonds, including those in the secondary market. We remain optimistic over the longer term.We anticipate a more ample supply of newly issued tax-exempt bonds when the BuildAmerica Bonds program either ends or is renewed possibly with lower federal subsidies at the end of this year. In the meantime, demand for municipal bonds seems likely to stay robust as investors grow increasingly concerned regarding potential income tax increases. November 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z and Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Connecticut residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 4.62 $ 7.78 $ 8.50 $ 3.23 $ 3.54 Ending value (after expenses) $1,034.80 $1,031.80 $1,030.90 $1,036.10 $1,036.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $4.58 $ 7.73 $ 8.44 $ 3.21 $ 3.52 Ending value (after expenses) $1,020.67 $1,017.54 $1,016.84 $1,022.03 $1,021.73  Expenses are equal to the funds annualized expense ratio of .90% for Class A, 1.52% for Class B, 1.66% for Class C, .63% for Class I and .69% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.8% Rate (%) Date Amount ($) Value ($) Connecticut76.1% Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/13 5,530,000 5,681,024 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/16 4,470,000 4,585,505 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/17 2,275,000 2,333,103 Connecticut, GO 5.25 12/15/10 2,550,000 2,566,320 Connecticut, GO 5.00 12/15/22 4,855,000 5,454,495 Connecticut, GO 5.00 4/15/24 2,500,000 2,843,825 Connecticut, GO 5.00 11/1/27 2,000,000 2,253,220 Connecticut, GO 5.00 11/1/28 3,000,000 3,361,830 Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/21 3,500,000 3,808,910 Connecticut, GO (Prerefunded) 5.13 11/15/11 1,500,000 a 1,575,570 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 5.00 11/1/22 5,000,000 5,766,750 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; AMBAC) 5.25 7/1/19 3,395,000 4,070,401 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; Assured Guaranty Municipal Corp.) 5.50 11/1/12 4,180,000 4,597,248 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; Assured Guaranty Municipal Corp.) 5.38 7/1/20 2,000,000 2,134,520 Connecticut Development Authority, Airport Facility Revenue (Learjet Inc. Project) 7.95 4/1/26 2,300,000 2,470,844 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/11 1,765,000 1,806,301 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/18 2,300,000 2,300,782 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.75 12/1/23 1,000,000 1,008,620 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.85 9/1/28 6,200,000 6,355,000 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.95 9/1/28 4,445,000 4,556,125 Connecticut Development Authority, PCR (The United Illuminating Company Project) 5.75 2/1/12 1,250,000 1,300,537 Connecticut Development Authority, Revenue (Duncaster Project) (Insured; Radian) 5.50 8/1/11 845,000 856,069 Connecticut Development Authority, Solid Waste Disposal Facility Revenue (PSEG Power LLC Project) 5.75 11/1/37 7,000,000 7,065,800 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,250,000 5,822,312 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) 6.15 4/1/35 1,000,000 1,002,350 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) (Insured; AMBAC) 6.15 4/1/35 2,750,000 2,756,462 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) 5.00 11/15/40 14,000,000 14,706,160 Connecticut Health and Educational Facilities Authority, Revenue (Danbury Hospital Issue) (Insured; AMBAC) 5.75 7/1/29 3,000,000 3,008,250 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,436,855 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,508,125 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 4,165,160 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/35 2,000,000 2,095,180 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/40 2,500,000 2,599,000 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 3/1/32 10,880,000 13,527,866 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Griffin Hospital Issue) (Insured; Radian) 5.00 7/1/23 1,280,000 1,277,530 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (Insured; Radian) 5.25 7/1/32 3,500,000 3,376,835 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 2,102,584 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Prerefunded) 5.25 7/1/11 3,000,000 a 3,129,690 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Prerefunded) 5.50 7/1/11 2,150,000 a 2,246,535 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 5,000,000 5,527,650 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 2,000,000 2,089,220 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/33 5,000,000 5,291,700 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 6,750,000 7,049,632 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/23 2,000,000 2,200,400 Connecticut Health and Educational Facilities Authority, Revenue (Trinity College Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,000,000 1,076,160 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.00 7/1/17 1,220,000 1,305,571 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.50 7/1/22 1,750,000 1,791,160 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.63 7/1/26 4,000,000 4,080,680 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.25 7/1/36 5,070,000 4,954,303 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/35 5,000,000 5,416,300 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/39 6,500,000 7,024,875 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/40 5,000,000 5,370,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/42 5,000,000 5,307,250 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Insured; AMBAC) 5.00 7/1/31 2,500,000 2,580,125 Connecticut Higher Education Supplemental Loan Authority, Revenue (Family Education Loan Program) (Insured; AMBAC) 5.63 11/15/11 315,000 319,319 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.50 11/15/20 1,715,000 1,731,790 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 3,220,000 3,278,926 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 4.45 5/15/14 1,000,000 1,029,030 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/21 3,190,000 3,310,901 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.05 11/15/21 4,925,000 5,010,055 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.45 11/15/29 5,805,000 5,808,541 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/35 2,475,000 2,459,209 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 11/15/36 5,000,000 5,112,750 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 5/15/38 5,790,000 5,958,547 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 6.00 11/15/38 3,785,000 4,143,175 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Insured; AMBAC) 5.10 11/15/33 2,500,000 2,548,100 Connecticut Resources Recovery Authority, Mid-Connecticut System Subordinated Revenue (Prerefunded) 5.50 11/15/10 1,000,000 a 1,002,280 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 999,620 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 3,254,485 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/14 3,255,000 3,265,579 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 7,004,060 Fairfield, GO 5.50 4/1/11 2,030,000 2,075,167 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/37 1,800,000 1,879,290 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/30 5,000,000 5,193,850 TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 2,000,000 2,051,900 Greenwich Housing Authority, MFHR (Greenwich Close Apartments) 6.25 9/1/17 3,715,000 3,774,849 Hamden, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/14 5,000 5,809 Meriden, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/16 2,090,000 2,490,340 New Britain, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 4,500,000 5,306,895 New Haven, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/29 1,000,000 1,078,350 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,155,120 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,130,560 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,116,660 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,110,550 University of Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/24 1,225,000 1,318,933 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 5.75 11/15/10 2,500,000 a 2,531,125 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 6.00 11/15/10 2,000,000 a 2,025,120 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related22.7% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,907,600 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 424,800 Government of Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,048,880 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 795,000 850,570 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.45 5/15/16 1,445,000 1,729,954 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.00 5/15/11 55,000 a 56,359 Guam Power Authority, Revenue 5.50 10/1/30 1,750,000 1,834,735 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 750,000 771,683 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 6,000,000 6,437,220 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,546,590 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 2,000,000 2,184,540 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/12 2,600,000 2,769,286 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/16 3,270,000 3,649,058 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 8,000,000 8,697,760 TheFund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 4,925,000 5,382,927 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/28 5,000,000 5,339,700 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 3,000,000 3,131,610 Puerto Rico Highways and Transportation Authority, Highway Revenue (Prerefunded) 5.50 7/1/16 5,000,000 a 6,109,400 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 3,615,000 3,816,645 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/33 7,750,000 8,085,730 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 5,500,000 b 1,148,840 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,580,925 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 4,000,000 4,516,440 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,450,000 3,857,894 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 5,000,000 5,060,800 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 5,000,000 5,165,750 Total Long-Term Municipal Investments (cost $367,949,724) Short-Term Municipal Investment1.2% Connecticut; Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (cost $4,800,000) 0.22 11/1/10 4,800,000 c Total Investments (cost $372,749,724) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand noterate shown is the interest rate in effect at October 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. TheFund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 18 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 30.5 AA Aa AA 23.8 A A A 17.5 BBB Baa BBB 18.5 BB Ba BB 1.9 F1 MIG1/P1 SP1/A1 1.2 Not Rated d Not Rated d Not Rated d 6.6  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. TheFund 19 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 372,749,724 388,965,300 Cash 46,659 Interest receivable 6,101,657 Receivable for shares of Beneficial Interest subscribed 141,454 Prepaid expenses 19,261 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 289,399 Payable for investment securities purchased 5,703,700 Payable for shares of Beneficial Interest redeemed 228,938 Accrued expenses 68,074 Net Assets ($) Composition of Net Assets ($): Paid-in capital 375,377,591 Accumulated undistributed investment incomenet 27,834 Accumulated net realized gain (loss) on investments (2,636,781) Accumulated net unrealized appreciation (depreciation) on investments 16,215,576 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) 244,846,404 819,649 19,223,275 8,218,800 115,876,092 Shares Outstanding 20,639,486 69,127 1,623,061 692,926 9,770,123 Net Asset Value Per Share ($) See notes to financial statements. 20 STATEMENT OF OPERATIONS Six Months Ended October 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 1,073,363 Shareholder servicing costsNote 3(c) 447,207 Distribution feesNote 3(b) 73,282 Professional fees 22,804 Custodian feesNote 3(c) 22,041 Registration fees 20,051 Trustees fees and expensesNote 3(d) 14,018 Prospectus and shareholders reports 12,588 Loan commitment feesNote 2 1,233 Interest expenseNote 2 146 Miscellaneous 18,150 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (329) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 519,608 Net unrealized appreciation (depreciation) on investments 5,564,663 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 21 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Operations ($): Investment incomenet 7,450,546 15,348,782 Net realized gain (loss) on investments 519,608 296,423 Net unrealized appreciation (depreciation) on investments 5,564,663 16,479,253 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (4,684,969) (9,931,039) Class B Shares (14,299) (60,216) Class C Shares (283,994) (557,038) Class I Shares (134,770) (33,864) Class Z Shares (2,304,680) (4,703,838) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 6,200,658 20,155,031 Class B Shares 150 1,409 Class C Shares 1,700,428 5,827,682 Class I Shares 3,006,001 5,465,379 Class Z Shares 2,900,582 7,350,576 Dividends reinvested: Class A Shares 3,141,372 6,724,076 Class B Shares 10,551 45,207 Class C Shares 232,745 454,904 Class I Shares 46,924 10,116 Class Z Shares 1,702,772 3,469,994 Cost of shares redeemed: Class A Shares (14,581,532) (29,852,153) Class B Shares (334,808) (1,829,997) Class C Shares (1,467,442) (3,591,851) Class I Shares (377,806) (68,261) Class Z Shares (3,262,253) (11,527,353) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 383,953,773 364,480,551 End of Period Undistributed investment incomenet 27,834  22 Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Capital Share Transactions: Class A a Shares sold 527,073 1,751,910 Shares issued for dividends reinvested 266,106 584,106 Shares redeemed (1,236,913) (2,592,921) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 13 120 Shares issued for dividends reinvested 894 3,943 Shares redeemed (28,454) (160,718) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 144,141 506,687 Shares issued for dividends reinvested 19,746 39,568 Shares redeemed (124,779) (312,589) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 255,066 470,043 Shares issued for dividends reinvested 3,974 868 Shares redeemed (32,143) (5,869) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 245,986 639,262 Shares issued for dividends reinvested 144,269 301,561 Shares redeemed (276,137) (1,000,688) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2010, 11,085 Class B shares representing $130,867, were automatically converted to 11,076 Class A shares and during the period ended April 30, 2010, 72,773 Class B shares representing $828,609 were automatically converted to 72,710 Class A shares. See notes to financial statements. TheFund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2010 Year Ended April 30, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.68 11.16 11.55 11.87 11.78 12.11 Investment Operations: Investment incomenet a .23 .47 .47 .48 .49 .51 Net realized and unrealized gain (loss) on investments .17 .52 (.39) (.30) .09 (.33) Total from Investment Operations .40 .99 .08 .18 .58 .18 Distributions: Dividends from investment incomenet (.22) (.47) (.47) (.48) (.49) (.51) Dividends from net realized gain on investments    (.02)   Total Distributions (.22) (.47) (.47) (.50) (.49) (.51) Net asset value, end of period 11.86 11.68 11.16 11.55 11.87 11.78 Total Return (%) b 3.48 c 8.98 .86 1.54 5.04 1.52 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 d .90 .93 1.10 1.20 1.13 Ratio of net expenses to average net assets .90 d,e .90 e .93 e 1.09 1.19 1.13 e Ratio of interest and expense related to floating rate notes issued to average net assets   .02 .20 .30 .23 Ratio of net investment income to average net assets 3.79 d 4.07 4.29 4.12 4.17 4.29 Portfolio Turnover Rate 8.08 c 11.42 26.41 44.96 43.87 14.24 Net Assets, end of period ($ x 1,000) 244,846 246,190 238,183 248,300 257,627 259,930 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 Six Months Ended October 31, 2010 Year Ended April 30, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.67 11.15 11.54 11.86 11.77 12.10 Investment Operations: Investment incomenet a .18 .38 .40 .41 .43 .45 Net realized and unrealized gain (loss) on investments .19 .53 (.38) (.30) .09 (.33) Total from Investment Operations .37 .91 .02 .11 .52 .12 Distributions: Dividends from investment incomenet (.18) (.39) (.41) (.41) (.43) (.45) Dividends from net realized gain on investments    (.02)   Total Distributions (.18) (.39) (.41) (.43) (.43) (.45) Net asset value, end of period 11.86 11.67 11.15 11.54 11.86 11.77 Total Return (%) b 3.18 c 8.31 .26 .97 4.50 1.00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.52 d 1.54 1.52 1.66 1.72 1.66 Ratio of net expenses to average net assets 1.52 d,e 1.54 e 1.52 e 1.65 1.71 1.66 e Ratio of interest and expense related to floating rate notes issued to average net assets   .02 .20 .30 .23 Ratio of net investment income to average net assets 3.03 d 3.47 3.68 3.56 3.66 3.76 Portfolio Turnover Rate 8.08 c 11.42 26.41 44.96 43.87 14.24 Net Assets, end of period ($ x 1,000) 820 1,128 2,825 7,541 17,314 24,853 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. TheFund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2010 Year Ended April 30, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.66 11.14 11.53 11.85 11.76 12.09 Investment Operations: Investment incomenet a .18 .38 .39 .39 .40 .42 Net realized and unrealized gain (loss) on investments .18 .52 (.39) (.30) .09 (.33) Total from Investment Operations .36 .90  .09 .49 .09 Distributions: Dividends from investment incomenet (.18) (.38) (.39) (.39) (.40) (.42) Dividends from net realized gain on investments    (.02)   Total Distributions (.18) (.38) (.39) (.41) (.40) (.42) Net asset value, end of period 11.84 11.66 11.14 11.53 11.85 11.76 Total Return (%) b 3.09 c 8.17 .09 .76 4.25 .76 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.66 d 1.66 1.69 1.86 1.96 1.89 Ratio of net expenses to average net assets 1.66 d,e 1.66 e 1.68 1.85 1.95 1.89 e Ratio of interest and expense related to floating rate notes issued to average net assets   .02 .20 .30 .23 Ratio of net investment income to average net assets 3.02 d 3.30 3.53 3.35 3.41 3.52 Portfolio Turnover Rate 8.08 c 11.42 26.41 44.96 43.87 14.24 Net Assets, end of period ($ x 1,000) 19,223 18,466 15,045 12,640 11,021 11,429 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 26 Six Months Ended October 31, 2010 Year Ended April 30, Class I Shares (Unaudited) 2010 2009 a Per Share Data ($): Net asset value, beginning of period 11.68 11.16 10.13 Investment Operations: Investment incomenet b .24 .44 .19 Net realized and unrealized gain (loss) on investments .18 .58 1.03 Total from Investment Operations .42 1.02 1.22 Distributions: Dividends from investment incomenet (.24) (.50) (.19) Net asset value, end of period 11.86 11.68 11.16 Total Return (%) 3.61 c 9.27 12.10 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .64 d .70 .64 d Ratio of net expenses to average net assets .64 d,e .65 .63 d Ratio of interest and expense related to floating rate notes issued to average net assets   .02 Ratio of net investment income to average net assets 4.02 d 4.30 4.70 d Portfolio Turnover Rate 8.08 c 11.42 26.41 Net Assets, end of period ($ x 1,000) 8,219 5,441 11 a From December 15, 2008 (commencement of initial offering) to April 30, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. TheFund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2010 Year Ended April 30, Class Z Shares (Unaudited) 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.67 11.16 11.55 11.79 Investment Operations: Investment incomenet b .24 .49 .49 .46 Net realized and unrealized gain (loss) on investments .19 .51 (.39) (.22) Total from Investment Operations .43 1.00 .10 .24 Distributions: Dividends from investment incomenet (.24) (.49) (.49) (.46) Dividends from net realized gain on investments    (.02) Total Distributions (.24) (.49) (.49) (.48) Net asset value, end of period 11.86 11.67 11.16 11.55 Total Return (%) 3.69 c 9.11 1.03 2.04 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .69 d .70 .76 .94 d Ratio of net expenses to average net assets .69 d,e .70 e .76 e .93 d Ratio of interest and expense related to floating rate notes issued to average net assets   .02 .20 Ratio of net investment income to average net assets 4.01 d 4.27 4.46 4.31 d Portfolio Turnover Rate 8.08 c 11.42 26.41 44.96 Net Assets, end of period ($ x 1,000) 115,876 112,728 108,416 118,444 a As of the close of business on May 30, 2007 (commencement of initial offering) to April 30, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers six series including the Dreyfus Connecticut Fund (the fund).The funds investment objective is to maximize current income exempt from federal income tax and Connecticut state income tax, without undue risk. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class I and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are sold at net asset value per share generally only to shareholders of the fund who received Class Z shares in exchange for their shares of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. TheFund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal 30 and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. TheFund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  388,965,300  In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. 32 The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. TheFund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has an unused capital loss carryover of $3,117,536 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2010. If not applied, $244,621 of the carryover expires in fiscal 2011, $206,012 expires in fiscal 2012, $74,718 expires in fiscal 2014, $707,094 expires in fiscal 2016, $1,304,906 expires in fiscal 2017 and $580,185 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2010 was as follows: tax exempt income $15,218,456 and ordinary income $67,539.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2010 was approximately $19,000, with a related weighted average annualized interest rate of 1.52%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. 34 During the period ended October 31, 2010, the Distributor retained $7,175 from commissions earned on sales of the funds Class A shares and $3 and $4,662 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2010, Class B and Class C shares were charged $2,370 and $70,912, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares for the provision of certain ser-vices.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A, Class B and Class C shares were charged $310,301, $1,185, and $23,637, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholders accounts, such as answering shareholder TheFund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended October 31, 2010, Class Z shares were charged $21,323 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $44,979 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $4,713 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $329. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $22,041 pursuant to the custody agreement. During the period ended October 31, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. The components of Due toThe Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $182,163, Rule 12b-1 distribution plan fees $12,631, shareholder services plan fees $56,517, custodian fees $14,240, chief compliance officer fees $2,248 and transfer agency per account fees $21,600. 36 (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2010, amounted to $37,213,493 and $30,468,340, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agreements.The fund held no derivatives during the period ended October 31, 2010. At October 31, 2010, accumulated net unrealized appreciation on investments was $16,215,576, consisting of $18,959,932 gross unrealized appreciation and $2,744,356 gross unrealized depreciation. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). TheFund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 20, 2010, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. The Board also considered portfolio managements brokerage policies and practices and the standards applied in seeking best execution. 38 Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds yield performance for the past ten one-year periods ended May 31 (2001-2010) was above or equal to the Performance Group median for each reported time period and above the Performance Universe median for each reported time period.The Board members also noted that the funds total return performance for various periods ended May 31, 2010 was below the Performance Group median for each reported time period, but above the Performance Universe median for each reported time period except the one-year period ended May 31, 2010 when it was below the median. The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the Board members noted that the fund outperformed its Lipper category average in nine of the past ten calendar years. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was above the Expense Group median and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. TheFund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Representatives of the Manager informed the Board members that there were no similarly managed funds, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. 40 At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was generally satisfied with the funds overall performance. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. TheFund 41 Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund SEMIANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 20 Financial Highlights 23 Notes to Financial Statements 31 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund, covering the six month period from May 1, 2010, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our analysis, persistent uncertainty regarding the breadth and strength of the U.S. economic recovery has led to bouts of heightened volatility in some of the riskier sectors of the U.S. bond market during the past year. Municipal bonds, however, have fared relatively well due in part to the Build America Bonds program, which has helped provide favorable supply-and-demand dynamics, and from investors seeking higher-income and tax-sensitive alternatives to comparable-credit taxable fixed income securities. Uncertainty will probably remain in the broader financial markets until we see more robust economic growth, but the favorable influences underlying the municipal bond markets advance could persist for some time to come.A declining supply of newly issued tax-exempt securities, potentially rising income tax rates for top earners and low yields among comparable taxable bonds could continue to support municipal bond prices, especially if todays economic concerns prove to be overstated. With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities and tax-related challenges we may now face, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through October 31, 2010, as provided by Jeffrey B. Burger, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2010, the Class A, Class B and Class C shares of Dreyfus Maryland Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 3.95%, 3.56% and 3.55%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark index, which is composed of bonds issued nationally and not solely within Maryland, achieved a total return of 3.95% for the same period. 2 Despite heightened economic concerns during the reporting period, municipal bonds continued to rally amid favorable supply-and-demand dynamics.The funds Class A shares produced returns that were in line with its benchmark, as Maryland bonds generally kept pace with national averages. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Maryland state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Maryland state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as escrowed, general obligation and revenue, based on their apparent relative values. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Supply-and-Demand Factors Supported Municipal Bonds The U.S. economy continued to rebound from the 2007-2009 Great Recession and financial crisis, but the pace of expansion slowed during the reporting period compared to earlier in 2010. In addition, investors responded cautiously over the spring and summer to new global developments, including a sovereign debt crisis in Europe. For its part, Maryland continued to struggle in the aftermath of the downturn, but it has fared better than many other states in part due to a relatively better employment market attributable to high levels of Federal employment. Still, in light of high national unemployment, the Federal Reserve Board (the Fed) left short-term interest rates unchanged in a historically low range between 0.00% and 0.25%. In addition, the Fed announced its intention to stimulate credit markets with a new round of quantitative easing of monetary policy through massive purchases of U.S. Treasury securities. Municipal bonds proved relatively insensitive to these economic concerns, advancing amid favorable supply-and-demand dynamics as the federally subsidized Build America Bonds program continued to shift a substantial portion of new issuance to the taxable bond market. At the same time, demand for municipal bonds intensified as investors sought alternatives to low yields from money market funds. Late in the reporting period, longer-term municipal bonds rallied in anticipation of the Feds quantitative easing program. Revenue Bonds Supported Fund Returns In this favorable market environment, the fund received particularly positive contributions to relative performance from its core holdings, which were purchased with higher yields than are available in todays marketplace. In addition, the fund benefited from its emphasis on bonds backed by revenues from hospitals, municipal utilities and industrial business development programs. Conversely, the fund held relatively light exposure to bonds from local governments backed by general tax receipts, which lagged market averages. Although our credit selection process drives our investment approach, interest-rate considerations prompted us to emphasize bonds with 4 maturities in the seven- to 10-year range, which proved to be one of the better-performing segments of the markets maturity spectrum. The fund encountered relatively few disappointments during the reporting period, but its returns were dampened to a mild degree by cash awaiting investment in municipal bonds. Because of the scarcity of newly issued bonds meeting our investment criteria in Maryland, it took some time to put cash to work. Supply-and-Demand Factors May Remain Favorable While we expect the U.S. economic recovery to persist, we are aware that municipal bonds already have rallied strongly since the recession and financial crisis, suggesting that the bulk of their gains for the current cycle are behind us. We have maintained our focus on higher-quality revenue bonds. We remain optimistic over the longer term.We anticipate a more ample supply of newly issued tax-exempt bonds when the Build America Bonds program either ends or is renewed with lower federal subsidies at the end of this year. In the meantime, demand for municipal bonds seems likely to stay robust as investors grow increasingly concerned regarding potential income tax increases. November 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non- Maryland residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class B Class C Expenses paid per $1,000  $ 4.78 $ 7.90 $ 8.77 Ending value (after expenses) $1,039.50 $1,035.60 $1,035.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class B Class C Expenses paid per $1,000  $ 4.74 $ 7.83 $ 8.69 Ending value (after expenses) $1,020.52 $1,017.44 $1,016.59  Expenses are equal to the funds annualized expense ratio of .93% for Class A, 1.54% for Class B and 1.71% for Class C, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.7% Rate (%) Date Amount ($) Value ($) Maryland81.6% Anne Arundel County, EDR (Anne Arundel Community College Project) 5.00 9/1/17 2,255,000 2,376,048 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 696,509 Baltimore, Subordinate Project Revenue (Water Projects) 5.75 7/1/39 750,000 839,790 Frederick County, Educational Facilities Revenue (Mount Saint Marys University) 4.50 9/1/25 3,000,000 2,653,530 Gaithersburg, Hospital Facilities Improvement Revenue (Shady Grove Adventist Hospital) (Insured; Assured Guaranty Municipal Corp.) 6.50 9/1/12 2,750,000 2,953,170 Harford County, MFHR (Affinity Old Post Apartments Projects) (Collateralized; GNMA) 5.00 11/20/25 1,460,000 1,500,632 Howard County, COP 8.15 2/15/20 605,000 870,377 Howard County, GO (Metropolitan District Project) 5.25 8/15/19 1,545,000 1,627,797 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 2,847,510 Maryland, GO (State and Local Facilities Loan) (Prerefunded) 5.00 8/1/13 5,000,000 a 5,600,600 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,050,000 1,051,039 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue (Collateralized; GNMA) 5.05 7/1/47 2,550,000 2,528,758 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.38 9/1/22 1,160,000 1,161,021 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.80 9/1/32 3,000,000 3,014,460 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.95 9/1/38 1,245,000 1,264,659 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/47 4,175,000 4,193,078 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 2,089,800 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,044,900 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.50 6/1/16 3,120,000 3,349,913 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.50 6/1/18 2,535,000 2,677,442 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.38 6/1/19 9,530,000 9,979,625 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/16 2,940,000 3,157,589 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,948,725 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 2,000,000 2,049,660 Maryland Economic Development Corporation, Senior Student Housing Revenue (Towson University Project) 5.00 7/1/39 695,000 647,942 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,028,770 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 5.88 7/1/21 1,750,000 1,675,642 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 6.00 7/1/33 1,750,000 1,585,395 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 5.00 7/1/32 1,000,000 1,034,790 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 2,870,975 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/26 1,630,000 1,686,789 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 3,350,000 3,395,995 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 5/15/40 4,945,000 5,217,519 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 4,560,000 5,435,930 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Prerefunded) 6.00 7/1/12 1,000,000 a 1,090,670 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 3,202,639 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 214,985 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 1,522,094 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,540,850 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 11/15/10 630,000 567,000 Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,597,952 Montgomery County, Consolidated Public Improvement GO 5.25 10/1/15 2,000,000 2,106,520 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.38 7/1/20 500,000 508,275 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 2,975,000 2,989,340 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/28 34,670,000 b 12,961,033 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/33 3,060,000 b 825,772 Montgomery County Housing Opportunities Commission, SFMR 5.00 7/1/36 1,940,000 1,969,313 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/13 1,400,000 1,419,950 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/14 1,220,000 1,235,689 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/15 7,000,000 7,568,260 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/16 8,000,000 8,649,440 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 4,000,000 3,683,120 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 1,929,095 Washington Suburban Sanitary District, General Construction Revenue 5.00 6/1/15 2,500,000 2,591,325 U.S. Related15.1% Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,048,420 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,027,090 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 1,000,000 1,068,900 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,000,000 2,103,240 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 2,000,000 2,077,860 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 1,830,000 1,854,742 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 1,000,000 1,092,270 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.13 7/1/30 100,000 102,067 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,500,000 3,685,290 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,500,000 1,565,805 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,110,000 1,208,701 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 1,271,513 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 1,580,000 1,783,994 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,500,000 2,795,575 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,500,000 1,731,435 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,582,875 Total Investments (cost $168,684,046) 96.7% Cash and Receivables (Net) 3.3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 14 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 33.4 AA Aa AA 26.7 A A A 19.9 BBB Baa BBB 10.3 BB Ba BB 1.8 Not Rated c Not Rated c Not Rated c 7.9  Based on total investments. c Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. TheFund 15 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 168,684,046 173,229,478 Cash 4,071,336 Interest receivable 2,377,263 Receivable for shares of Beneficial Interest subscribed 164,543 Prepaid expenses 14,048 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 146,057 Payable for shares of Beneficial Interest redeemed 598,909 Accrued expenses 46,334 Net Assets ($) Composition of Net Assets ($): Paid-in capital 183,858,838 Accumulated undistributed investment incomenet 15,751 Accumulated net realized gain (loss) on investments (9,354,653) Accumulated net unrealized appreciation (depreciation) on investments 4,545,432 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 173,839,122 1,071,923 4,154,323 Shares Outstanding 14,249,741 87,898 340,323 Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended October 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 492,110 Shareholder servicing costsNote 3(c) 271,400 Professional fees 18,148 Distribution feesNote 3(b) 17,951 Registration fees 12,663 Custodian feesNote 3(c) 10,979 Prospectus and shareholders reports 10,353 Trustees fees and expensesNote 3(d) 5,101 Loan commitment feesNote 2 412 Miscellaneous 13,733 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (153) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 752,072 Net unrealized appreciation (depreciation) on investments 2,401,941 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Operations ($): Investment incomenet 3,661,057 7,457,744 Net realized gain (loss) on investments 752,072 (590,425) Net unrealized appreciation (depreciation) on investments 2,401,941 10,871,700 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (3,557,860) (7,217,817) Class B Shares (22,303) (74,955) Class C Shares (65,143) (130,902) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 4,818,804 12,844,544 Class B Shares 1,150 222,959 Class C Shares 607,915 689,207 Dividends reinvested: Class A Shares 2,791,950 5,558,143 Class B Shares 16,633 51,371 Class C Shares 41,753 82,148 Cost of shares redeemed: Class A Shares (7,460,882) (20,064,449) Class B Shares (461,759) (2,552,230) Class C Shares (220,950) (1,034,521) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 175,760,990 169,648,473 End of Period Undistributed investment incomenet 15,751  18 Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Capital Share Transactions: Class A a Shares sold 396,889 1,095,293 Shares issued for dividends reinvested 229,919 472,376 Shares redeemed (615,278) (1,705,994) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 95 19,377 Shares issued for dividends reinvested 1,371 4,385 Shares redeemed (38,134) (221,536) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 50,181 58,403 Shares issued for dividends reinvested 3,436 6,985 Shares redeemed (18,282) (87,708) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2010, 15,684 Class B shares representing $190,917 were automatically converted to 15,683 Class A shares and during the period ended April 30, 2010, 125,168 Class B shares representing $1,431,317 were automatically converted to 125,172 Class A shares. See notes to financial statements. TheFund 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2010 Year Ended April 30, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.98 11.29 11.83 12.24 12.12 12.36 Investment Operations: Investment incomenet a .25 .51 .51 .49 .48 .48 Net realized and unrealized gain (loss) on investments .22 .68 (.54) (.41) .12 (.24) Total from Investment Operations .47 1.19 (.03) .08 .60 .24 Distributions: Dividends from investment incomenet (.25) (.50) (.51) (.49) (.48) (.48) Dividends from net realized gain on investments      (.00) b Total Distributions (.25) (.50) (.51) (.49) (.48) (.48) Net asset value, end of period 12.20 11.98 11.29 11.83 12.24 12.12 Total Return (%) c 3.95 d 10.74 (.13) .67 5.04 1.96 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 e .94 .95 .93 .91 .91 Ratio of net expenses to average net assets .93 e,f .94 f .94 .92 .91 f .91 f Ratio of net investment income to average net assets 4.11 e 4.31 4.54 4.07 3.94 3.87 Portfolio Turnover Rate 8.59 d 9.96 14.86 17.25 5.67 14.38 Net Assets, end of period ($ x 1,000) 173,839 170,612 162,311 178,268 186,327 192,953 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Six Months Ended October 31, 2010 Year Ended April 30, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.98 11.29 11.84 12.24 12.12 12.36 Investment Operations: Investment incomenet a .21 .41 .44 .41 .42 .41 Net realized and unrealized gain (loss) on investments .22 .71 (.54) (.38) .12 (.24) Total from Investment Operations .43 1.12 (.10) .03 .54 .17 Distributions: Dividends from investment incomenet (.21) (.43) (.45) (.43) (.42) (.41) Dividends from net realized gain on investments      (.00) b Total Distributions (.21) (.43) (.45) (.43) (.42) (.41) Net asset value, end of period 12.20 11.98 11.29 11.84 12.24 12.12 Total Return (%) c 3.56 d 10.06 (.76) .22 4.51 1.43 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.54 e 1.55 1.50 1.46 1.41 1.42 Ratio of net expenses to average net assets 1.54 e,f 1.55 f 1.50 f 1.45 1.41 f 1.42 f Ratio of net investment income to average net assets 3.53 e 3.73 3.94 3.53 3.43 3.35 Portfolio Turnover Rate 8.59 d 9.96 14.86 17.25 5.67 14.38 Net Assets, end of period ($ x 1,000) 1,072 1,492 3,640 10,266 21,524 29,140 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. TheFund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2010 Year Ended April 30, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.99 11.30 11.84 12.25 12.12 12.37 Investment Operations: Investment incomenet a .20 .41 .42 .39 .39 .38 Net realized and unrealized gain (loss) on investments .22 .69 (.54) (.41) .13 (.25) Total from Investment Operations .42 1.10 (.12) (.02) .52 .13 Distributions: Dividends from investment incomenet (.20) (.41) (.42) (.39) (.39) (.38) Dividends from net realized gain on investments      (.00) b Total Distributions (.20) (.41) (.42) (.39) (.39) (.38) Net asset value, end of period 12.21 11.99 11.30 11.84 12.25 12.12 Total Return (%) c 3.55 d 9.88 (.90) (.12) 4.33 1.09 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 e 1.72 1.73 1.72 1.67 1.69 Ratio of net expenses to average net assets 1.71 e,f 1.72 f 1.73 f 1.71 1.67 f 1.69 f Ratio of net investment income to average net assets 3.32 e 3.52 3.76 3.28 3.18 3.10 Portfolio Turnover Rate 8.59 d 9.96 14.86 17.25 5.67 14.38 Net Assets, end of period ($ x 1,000) 4,154 3,657 3,698 3,713 4,025 4,702 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company and operates as a series company that offers six series, including the Dreyfus Maryland Fund (the fund).The funds investment objective is to maximize current income exempt from federal income tax and from Maryland state income tax, without undue risk. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. TheFund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the 24 exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  173,229,478  TheFund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally 26 declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $10,155,490 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2010. If not applied, $60,748 of the carryover expires in fiscal 2011, $1,838,009 expires in fiscal 2012, $6,917,527 expires in fiscal 2013, $625,584 expires in fiscal 2017 and $713,622 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2010 was as follows: tax exempt income $7,423,674. The tax character of current year distributions will be determined at the end of the current fiscal year. TheFund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2010, the Distributor retained $4,243 from commissions earned on sales of the funds Class A shares and $701 and $25 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2010, Class B and Class C shares were charged $3,175 and $14,776, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder 28 accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A, Class B and Class C shares were charged $217,173, $1,588 and $4,925, respectively, pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $23,113 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $2,193 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $153. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $10,979 pursuant to the custody agreement. TheFund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended October 31, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $83,928, Rule 12b-1 distribution plan fees $3,120, shareholder services plan fees $38,149, custodian fees $8,647, chief compliance officer fees $2,248 and transfer agent per account fees $9,965. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2010, amounted to $14,926,144 and $17,337,112, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended October 31, 2010. At October 31, 2010, accumulated net unrealized appreciation on investments was $4,545,432, consisting of $8,448,482 gross unrealized appreciation and $3,903,050 gross unrealized depreciation. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 30 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 20, 2010, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund by the Manager pursuant to the Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each. The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. TheFund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds total return performance for various periods ended May 31, 2010 was below the Performance Group median for each reported time period and above the Performance Universe median for each reported time period except the ten-year period ended May 31, 2010, when it was below the median. The Board members also noted that the funds yield performance for the past ten one-year periods ended May 31 (2001-2010) was variously above and below the Performance Group median for each reported time period and was above the Performance Universe median for each reported time period. The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the Board members noted that the fund outperformed its Lipper category average in seven of the past ten calendar years. The Board members discussed with representatives of the Manager the reasons for the funds underper-formance compared to the Performance Group medians for the applicable periods, and the Managers efforts to improve performance. The Board members also received a presentation from one of the funds portfolio managers during which he discussed the funds investment strategy and the factors that affected the funds performance. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. 32 The Board noted that the funds contractual management fee was above the Expense Group median and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds in the same Lipper category, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund com-plex.The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund share-holders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, includ- TheFund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) ing the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was satisfied with managements efforts to improve the funds performance as discussed at the meeting, and determined to closely monitor the performance of the fund. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the factors discussed above. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in connection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 34 NOTES Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund SEMIANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 24 Financial Highlights 28 Notes to Financial Statements 37 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund, covering the six-month period from May 1, 2010, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our analysis, persistent uncertainty regarding the breadth and strength of the U.S. economic recovery has led to bouts of heightened volatility in some of the riskier sectors of the U.S. bond market during the past year. Municipal bonds, however, have fared relatively well due in part to the Build America Bonds program which has helped provide favorable supply-and-demand dynamics, and from investors seeking higher-income and tax-sensitive alternatives to comparable-credit taxable fixed income securities. Uncertainty will probably remain in the broader financial markets until we see more robust economic growth, but the favorable influences underlying the municipal bond markets advance could persist for some time to come.A declining supply of newly issued tax-exempt securities, potentially rising income tax rates for top earners and low yields among comparable taxable bonds could continue to support municipal bond prices, especially if todays economic concerns prove to be overstated. With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities and tax-related challenges we may now face, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through October 31, 2010, as provided by James Welch, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2010, the Class A, Class B, Class C and Class Z shares of Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 3.77%, 3.34%, 3.37% and 3.87%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark index, which is composed of bonds issued nationally and not solely within Massachusetts, achieved a total return of 3.95% for the same period. 2 Despite heightened economic concerns during the reporting period stemming from high levels of unemployment and other factors, municipal bonds continued to rally amid favorable supply-and-demand dynamics, driving prices broadly higher. The funds Class Z shares produced returns that were roughly in line with its benchmark, as Massachusetts bonds generally kept pace with national averages. The Funds Investment Approach The fund seeks to maximize current income exempt from federal and Massachusetts state income taxes, without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and Massachusetts state income taxes. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) among the markets various sectors, such as pre-refunded, general obligation and revenue sectors, based on their apparent relative values.The fund generally will invest simultaneously in several of these sectors. Supply-and-Demand Factors Supported Municipal Bonds The U.S. economy continued to rebound from the recession and financial crisis, but the pace of expansion slowed during the reporting period compared to earlier in 2010. In addition, investors responded cautiously over the spring and summer to new global developments, including a sovereign debt crisis in Europe. For its part, Massachusetts continued to struggle in the aftermath of the downturn, but it has begun to see evidence of economic improvement, including higher tax revenues. Still, in light of high national unemployment, sluggish housing markets and other headwinds, the Federal Reserve Board (the Fed) left short-term interest rates unchanged in a historically low range between 0% and 0.25%. In addition, the Fed announced its intention to stimulate credit markets with a new round of quantitative easing of monetary policy. Municipal bonds proved relatively insensitive to these economic concerns during the reporting period, advancing amid favorable supply-and-demand dynamics as the federally subsidized Build America Bonds program continued to shift a substantial portion of new issuance to the taxable bond market. At the same time, demand for municipal bonds intensified as investors sought alternatives to low yields from money market funds. Late in the reporting period, longer-term municipal bonds rallied as investors anticipated the Feds quantitative easing program, which was widely expected to drive longer-term interest rates lower. Revenue Bonds Supported Fund Returns In this generally favorable market environment, the fund received particularly positive contributions to relative performance from bonds backed by revenues from hospitals, universities and facilities supported by special taxes. Conversely, the fund held relatively light exposure to bonds backed by general tax receipts, which lagged market averages. The fund also benefited from underweighted exposure to traditionally defensive escrowed bonds, which lagged market averages during the reporting period. Escrowed bonds are municipal securities for which the funds for early redemption have been set aside in escrow. 4 Although our credit selection process drives our investment approach, it is worth noting that interest-rate considerations prompted us to emphasize bonds with maturities in the 20-year range. In our judgment, the negligible yield advantage provided by longer-term bonds did not provide sufficient compensation for their incremental risks. Supply-and-Demand Factors May Remain Favorable While we expect the U.S. economic recovery to persist, we are aware that municipal bonds already have rallied strongly since the recession and financial crisis, suggesting that the bulk of their gains for the current cycle are behind us. We have maintained our focus on higher-quality revenue bonds, including those in the secondary market. We remain optimistic over the longer term.We anticipate a more ample supply of newly issued tax-exempt bonds when the BuildAmerica Bonds program either ends or is possibly renewed with lower federal subsidies at the end of this year. In the meantime, demand for municipal bonds seems likely to stay robust as investors grow increasingly concerned regarding potential income tax increases. November 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non- Massachusetts residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.73 $ 7.74 $ 8.51 $ 3.65 Ending value (after expenses) $1,037.70 $1,033.40 $1,033.70 $1,038.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.69 $ 7.68 $ 8.44 $ 3.62 Ending value (after expenses) $1,020.57 $1,017.59 $1,016.84 $1,021.63  Expenses are equal to the funds annualized expense ratio of .92% for Class A, 1.51% for Class B, 1.66% for Class C and .71% for Class Z; multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.4% Rate (%) Date Amount ($) Value ($) Massachusetts84.2% Boston, Convention Center Loan, Special Obligation Bonds (Insured; AMBAC) 5.00 5/1/16 1,750,000 1,850,817 Boston Housing Authority, Capital Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 1,900,000 1,981,852 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 7.38 5/15/15 1,135,000 1,139,869 Boston Water and Sewer Commission, Revenue 5.00 11/1/20 2,000,000 2,243,800 Holliston, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 4/1/12 1,655,000 a 1,785,546 Holyoke, Gas and Electric Department Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/15 1,245,000 1,317,820 Hopkinton, GO 5.00 9/1/17 1,735,000 1,816,285 Hopkinton, GO 5.00 9/1/18 1,735,000 1,810,698 Hopkinton, GO 5.00 9/1/19 1,735,000 1,810,698 Hopkinton, GO 5.00 9/1/20 1,735,000 1,810,698 Marblehead, GO 5.00 8/15/23 1,835,000 1,969,028 Marblehead, GO 5.00 8/15/24 1,925,000 2,060,308 Massachusetts, GO 5.25 8/1/22 2,650,000 3,218,107 Massachusetts, GO 0.86 11/1/25 5,000,000 b 4,224,350 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 1,000,000 1,211,460 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/23 3,000,000 3,413,040 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/21 2,400,000 2,714,760 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/34 2,500,000 2,733,075 Massachusetts Bay Transportation Authority, GO (General Transportation Systems) 6.20 3/1/16 2,055,000 2,365,367 Massachusetts Bay Transportation Authority, GO (General Transportation Systems) 7.00 3/1/21 1,000,000 1,242,130 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,193,050 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 3,690,540 Massachusetts College Building Authority, Project Revenue 5.00 5/1/28 1,540,000 c 1,693,384 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/26 5,385,000 d 3,059,326 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 4,000,000 4,326,720 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 c 1,061,460 Massachusetts Development Finance Agency, Revenue (Assumption College Issue) (Insured; Radian) 6.00 3/1/30 1,905,000 c 1,919,040 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/26 1,250,000 c 1,349,800 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/29 1,475,000 c 1,562,010 Massachusetts Development Finance Agency, Revenue (Landmark School Issue) (Insured; Radian) 5.25 6/1/29 1,100,000 c 996,820 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) 5.00 9/1/30 2,000,000 c 2,170,580 Massachusetts Development Finance Agency, Revenue (Mount Holyoke College Issue) 5.25 7/1/31 4,000,000 c 4,033,280 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.00 7/1/30 1,000,000 c 994,970 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 c 2,512,850 Massachusetts Development Finance Agency, RRR (SEMASS System) (Insured; National Public Finance Guarantee Corp.) 5.63 1/1/14 2,000,000 2,068,540 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 2,000,000 1,977,220 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.00 1/1/13 1,440,000 c 1,443,024 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.70 1/1/27 10,000,000 c 9,794,200 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.50 7/1/17 1,175,000 1,226,348 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/22 4,030,000 4,148,361 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.00 1/1/12 1,070,000 a 1,150,978 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.50 1/1/12 310,000 a 335,271 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 5.25 10/1/26 2,845,000 c 2,845,370 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,090,310 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/24 2,350,000 c 2,732,157 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) (Prerefunded) 5.00 7/15/12 1,500,000 a 1,617,720 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/20 1,000,000 1,019,140 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.38 7/1/35 1,000,000 992,490 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 c 4,921,120 Massachusetts Health and Educational Facilities Authority, Revenue (Milford-Whitinsville Regional Hospital Issue) (Prerefunded) 6.50 7/15/12 2,250,000 a 2,499,008 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/16 1,520,000 1,578,064 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/17 45,000 46,688 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 2,000,000 2,167,840 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 60,000 61,246 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 4,950,000 5,008,163 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/11 1,000,000 1,003,840 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Springfield College Issue) (Insured; Radian) 5.13 10/15/23 1,100,000 c 1,111,946 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.00 7/1/24 1,000,000 c 1,112,720 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 c 1,996,410 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 3,000,000 c 3,300,060 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 c 1,943,720 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 c 1,061,322 Massachusetts Health and Educational Facilities Authority, Revenue (Wheaton College Issue) 5.00 1/1/30 2,405,000 c 2,529,483 Massachusetts Health and Educational Facilities Authority, Revenue (Winchester Hospital Issue) 5.25 7/1/38 1,000,000 1,003,690 Massachusetts Housing Finance Agency, Housing Development Revenue (Insured; National Public Finance Guarantee Corp.) 5.40 6/1/20 345,000 345,362 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/24 1,160,000 1,183,212 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/26 1,200,000 1,219,272 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 2,031,020 Massachusetts Housing Finance Agency, Housing Revenue 5.00 6/1/30 1,295,000 1,324,798 Massachusetts Housing Finance Agency, Housing Revenue 5.25 12/1/33 1,350,000 1,356,737 Massachusetts Housing Finance Agency, Housing Revenue 5.10 6/1/37 1,695,000 1,699,254 Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 2,148,957 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 2,000,000 2,041,240 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.70 7/1/20 1,195,000 1,197,055 Massachusetts Housing Finance Agency, SFHR 4.75 12/1/30 1,315,000 1,306,531 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,790,000 2,790,781 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 2,000,000 2,087,500 Massachusetts Port Authority, Revenue 5.00 7/1/27 5,475,000 6,051,353 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.38 8/1/27 3,065,000 3,075,697 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds 5.00 8/1/27 1,535,000 1,728,840 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,500,000 1,712,415 TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/26 2,000,000 2,222,180 Medford, GO (Insured; AMBAC) 5.00 3/15/19 1,155,000 1,180,676 Pittsfield, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.13 4/15/12 1,500,000 a 1,618,275 Sandwich, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/19 1,000,000 1,143,950 Triton Regional School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/19 1,420,000 1,460,541 Triton Regional School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/20 1,420,000 1,460,541 U.S. Related14.2% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,825,000 1,830,165 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,206,654 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 d 177,000 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,048,420 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 2,145,740 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,546,590 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,087,550 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 5.25 7/1/17 1,460,000 1,600,773 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 2,500,000 2,671,875 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,000,000 1,043,870 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,000,000 1,088,920 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 6,840,000 d 1,428,739 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 5.50 7/1/19 1,225,000 1,360,363 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue 5.75 7/1/22 1,900,000 2,089,183 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue (Insured; AMBAC) 6.25 7/1/15 1,100,000 1,350,800 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,053,950 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 2,500,000 2,822,775 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,236,460 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,582,875 Total Long-Term Municipal Investments (cost $202,105,459) TheFund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investments.4% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; Bank of America) (cost $800,000) 0.26 11/1/10 800,000 c,e Total Investments (cost $202,905,459) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c At October 31, 2010, the fund had $53,885,726 or 25.3% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand noterate shown is the interest rate in effect at October 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 16 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance TheFund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 29.0 AA Aa AA 34.0 A A A 21.5 BBB Baa BBB 10.5 F1 MIG1/P1 SPI/A1 .4 Not Rated f Not Rated f Not Rated f 4.6  Based on total investments. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 202,905,459 210,628,876 Interest receivable 2,938,057 Receivable for shares of Beneficial Interest subscribed 15,679 Prepaid expenses 18,672 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 137,341 Cash overdraft due to Custodian 154,093 Payable for shares of Beneficial Interest redeemed 46,213 Accrued expenses 49,382 Net Assets ($) Composition of Net Assets ($): Paid-in capital 204,246,506 Accumulated undistributed investment incomenet 15,193 Accumulated net realized gain (loss) on investments 1,229,139 Accumulated net unrealized appreciation (depreciation) on investments 7,723,417 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 40,527,783 327,813 3,677,836 168,680,823 Shares Outstanding 3,477,594 28,166 315,320 14,475,671 Net Asset Value Per Share ($) See notes to financial statements. TheFund 19 STATEMENT OF OPERATIONS Six Months Ended October 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 592,197 Shareholder servicing costsNote 3(c) 150,072 Registration fees 17,897 Professional fees 16,117 Distribution feesNote 3(b) 14,249 Custodian feesNote 3(c) 12,027 Prospectus and shareholders reports 7,954 Trustees fees and expensesNote 3(d) 1,573 Loan commitment feesNote 2 145 Miscellaneous 16,183 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (223) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 910,205 Net unrealized appreciation (depreciation) on investments 3,015,027 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Operations ($): Investment incomenet 4,195,363 8,693,292 Net realized gain (loss) on investments 910,205 165,009 Net unrealized appreciation (depreciation) on investments 3,015,027 9,951,115 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (786,656) (1,626,627) Class B Shares (6,265) (27,452) Class C Shares (52,188) (104,316) Class Z Shares (3,335,061) (6,898,410) Net realized gain on investments: Class A Shares  (30,075) Class B Shares  (539) Class C Shares  (2,378) Class Z Shares  (120,629) Total Dividends TheFund 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 2,303,349 4,067,838 Class B Shares  5,353 Class C Shares 327,655 358,300 Class Z Shares 2,366,531 6,180,400 Dividends reinvested: Class A Shares 593,105 1,260,290 Class B Shares 4,762 18,796 Class C Shares 32,645 77,930 Class Z Shares 2,551,868 5,371,315 Cost of shares redeemed: Class A Shares (5,047,056) (4,435,824) Class B Shares (195,539) (960,987) Class C Shares (105,895) (388,433) Class Z Shares (6,664,876) (12,486,581) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 213,107,281 204,039,894 End of Period Undistributed investment incomenet 15,193  22 Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Capital Share Transactions: Class A a Shares sold 198,866 362,494 Shares issued for dividends reinvested 51,159 111,838 Shares redeemed (435,742) (393,995) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold  491 Shares issued for dividends reinvested 411 1,676 Shares redeemed (16,935) (86,297) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 28,084 31,583 Shares issued for dividends reinvested 2,816 6,912 Shares redeemed (9,181) (34,657) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 203,902 552,383 Shares issued for dividends reinvested 220,089 476,760 Shares redeemed (576,120) (1,108,475) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2010, 9,170 Class B shares representing $106,387, were automatically converted to 9,161 Class A shares and during the period ended April 30, 2010, 48,066 Class B shares representing $534,590 were automatically converted to 48,021 Class A shares. See notes to financial statements. TheFund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2010 Year Ended April 30, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.44 10.91 11.29 11.66 11.56 11.87 Investment Operations: Investment incomenet a .22 .45 .46 .46 .47 .46 Net realized and unrealized gain (loss) on investments .21 .54 (.36) (.36) .12 (.29) Total from Investment Operations .43 .99 .10 .10 .59 .17 Distributions: Dividends from investment incomenet (.22) (.45) (.46) (.46) (.46) (.46) Dividends from net realized gain on investments  (.01) (.02) (.01) (.03) (.02) Total Distributions (.22) (.46) (.48) (.47) (.49) (.48) Net asset value, end of period 11.65 11.44 10.91 11.29 11.66 11.56 Total Return (%) b 3.77 c 9.16 1.07 .92 5.23 1.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 d .94 .94 .93 .92 .92 Ratio of net expenses to average net assets .92 d,e .94 e .94 e .92 .92 .92 e Ratio of net investment income to average net assets 3.76 d 4.00 4.25 4.01 3.99 3.92 Portfolio Turnover Rate 11.37 c 12.60 9.04 18.21 30.97 34.00 Net Assets, end of period ($ x 1,000) 40,528 41,909 39,079 44,178 49,034 49,913 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 Six Months Ended October 31, 2010 Year Ended April 30, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.43 10.90 11.28 11.65 11.54 11.86 Investment Operations: Investment incomenet a .17 .36 .39 .39 .40 .40 Net realized and unrealized gain (loss) on investments .21 .55 (.35) (.36) .14 (.30) Total from Investment Operations .38 .91 .04 .03 .54 .10 Distributions: Dividends from investment incomenet (.17) (.37) (.40) (.39) (.40) (.40) Dividends from net realized gain on investments  (.01) (.02) (.01) (.03) (.02) Total Distributions (.17) (.38) (.42) (.40) (.43) (.42) Net asset value, end of period 11.64 11.43 10.90 11.28 11.65 11.54 Total Return (%) b 3.34 c 8.45 .50 .36 4.77 .86 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.51 d 1.57 1.52 1.48 1.45 1.45 Ratio of net expenses to average net assets 1.51 d,e 1.57 e 1.52 e 1.47 1.45 1.45 e Ratio of net investment income to average net assets 2.95 d 3.34 3.68 3.46 3.47 3.39 Portfolio Turnover Rate 11.37 c 12.60 9.04 18.21 30.97 34.00 Net Assets, end of period ($ x 1,000) 328 511 1,404 2,910 3,893 5,188 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. TheFund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2010 Year Ended April 30, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.45 10.92 11.30 11.67 11.56 11.88 Investment Operations: Investment incomenet a .17 .36 .38 .37 .38 .37 Net realized and unrealized gain (loss) on investments .21 .54 (.36) (.36) .14 (.30) Total from Investment Operations .38 .90 .02 .01 .52 .07 Distributions: Dividends from investment incomenet (.17) (.36) (.38) (.37) (.38) (.37) Dividends from net realized gain on investments  (.01) (.02) (.01) (.03) (.02) Total Distributions (.17) (.37) (.40) (.38) (.41) (.39) Net asset value, end of period 11.66 11.45 10.92 11.30 11.67 11.56 Total Return (%) b 3.37 c 8.33 .32 .17 4.53 .64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.66 d 1.70 1.69 1.68 1.67 1.66 Ratio of net expenses to average net assets 1.66 d,e 1.70 e 1.69 e 1.67 1.67 1.66 e Ratio of net investment income to average net assets 2.98 d 3.21 3.51 3.26 3.24 3.18 Portfolio Turnover Rate 11.37 c 12.60 9.04 18.21 30.97 34.00 Net Assets, end of period ($ x 1,000) 3,678 3,362 3,163 3,314 3,520 4,478 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 26 Six Months Ended October 31, 2010 Year Ended April 30, Class Z Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.44 10.91 11.29 11.66 11.55 11.87 Investment Operations: Investment incomenet a .23 .47 .48 .48 .48 .48 Net realized and unrealized gain (loss) on investments .21 .54 (.36) (.36) .15 (.30) Total from Investment Operations .44 1.01 .12 .12 .63 .18 Distributions: Dividends from investment incomenet (.23) (.47) (.48) (.48) (.49) (.48) Dividends from net realized gain on investments  (.01) (.02) (.01) (.03) (.02) Total Distributions (.23) (.48) (.50) (.49) (.52) (.50) Net asset value, end of period 11.65 11.44 10.91 11.29 11.66 11.55 Total Return (%) 3.87 b 9.39 1.28 1.14 5.54 1.56 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 c .73 .73 .71 .71 .76 Ratio of net expenses to average net assets .71 c,d .73 d .73 d .70 .71 .75 Ratio of net investment income to average net assets 3.95 c 4.18 4.46 4.23 4.20 4.09 Portfolio Turnover Rate 11.37 b 12.60 9.04 18.21 30.97 34.00 Net Assets, end of period ($ x 1,000) 168,681 167,326 160,394 177,652 195,667 137,011 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. TheFund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers six series including the Dreyfus Massachusetts Fund (the fund).The funds investment objective is to maximize current income exempt from federal income tax and from Massachusetts state income tax, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders of the fund who received Class Z shares in exchange for their shares of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 28 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal TheFund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 30 The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  210,628,876  In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium TheFund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. 32 The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2010 was as follows: tax exempt income $8,656,805, ordinary income $24,354 and long-term capital gains $129,267. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2010, the Distributor retained $677 from commissions earned on sales of the funds Class A shares and $36 from CDSCs on redemptions of the funds Class B shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the TheFund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) average daily net assets of Class C shares. During the period ended October 31, 2010, Class B and Class C shares were charged $1,069 and $13,180, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares for the provision of certain ser-vices.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A, Class B and Class C shares were charged $52,547, $534, and $4,394, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholders accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended October 31, 2010, Class Z shares were charged $40,000 pursuant to the Shareholders Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $30,015 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. 34 The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $3,194 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $223. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $12,027 pursuant to the custody agreement. During the period ended October 31, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $99,902, Rule 12b-1 distribution plan fees $2,469, shareholder services plan fees $12,557, custodian fees $8,715, chief compliance officer fees $2,248 and transfer agency per account fees $11,450. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2010, amounted to $23,918,428 and $25,816,148, respectively. TheFund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agreements.The fund held no derivatives during the period ended October 31, 2010. At October 31, 2010, accumulated net unrealized appreciation on investments was $7,723,417, consisting of $9,528,523 gross unrealized appreciation and $1,805,106 gross unrealized depreciation. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 36 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 20, 2010, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund by the Manager pursuant to the Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each. The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. TheFund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds total return performance for various periods ended May 31, 2010 was below the Performance Group median for each reported time period and below the Performance Universe median for each reported time period except the two- and ten-year periods ended May 31, 2010, when it was above the medians.The Board members also noted that the funds yield performance for the past ten one-year periods ended May 31 (2001-2010) was below the Performance Group median for each reported time period except the one-year period ended May 31, 2007 and May 31, 2008, when it was equal to the medians, and that the funds yield performance was above or equal to the Performance Universe median for each reported time period except the one-year period ended May 31, 2003 and May 31, 2004, when it was below the medians.The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the Board members noted that the fund outperformed its Lipper category average in eight of the past ten calendar years. The Board members discussed with representatives of the Manager the reasons for the funds underperformance compared to the Performance Group and Performance Universe medians for the applicable periods, and the Managers efforts to improve performance. The Board members also 38 received a presentation from the funds primary portfolio manager during which he discussed the funds investment strategy and the factors that affected the funds performance. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was above the Expense Group median and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds in the same Lipper category, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund.The Board mem- TheFund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) bers evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was satisfied with managements efforts to improve the funds performance as discussed at the meeting, and determined to closely monitor the performance of the fund. 40 The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the factors discussed above. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. TheFund 41 Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund SEMIANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 21 Financial Highlights 24 Notes to Financial Statements 32 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund, covering the six-month period from May 1, 2010, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our analysis, persistent uncertainty regarding the breadth and strength of the U.S. economic recovery has led to bouts of heightened volatility in some of the riskier sectors of the U.S. bond market during the past year. Municipal bonds, however, have fared relatively well due in part to the Build America Bonds program, which has helped provide favorable supply-and-demand dynamics, and from investors seeking higher-income and tax-sensitive alternatives to comparable-credit taxable fixed income securities. Uncertainty will probably remain in the broader financial markets until we see more robust economic growth, but the favorable influences underlying the municipal bond markets advance could persist for some time to come.A declining supply of newly issued tax-exempt securities, potentially rising income tax rates for top earners and low yields among comparable taxable bonds could continue to support municipal bond prices, especially if todays economic concerns prove to be overstated. With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities and tax-related challenges we may now face, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through October 31, 2010, as provided by David Belton, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2010, the Class A, Class B and Class C shares of Dreyfus Minnesota Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 3.60%, 3.20% and 3.19%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark index, which is composed of bonds issued nationally and not solely within Minnesota, achieved a total return of 3.95% for the same period. 2 In addition, the fund is reported in the Lipper Minnesota Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 3.81% for the reporting period. 3 Despite heightened economic concerns during the reporting period, municipal bonds continued to rally amid favorable supply-and-demand dynamics.The fund produced returns that were lower than its benchmark, primarily due to a relatively short average duration stemming from longstanding, core holdings and a scarce supply of newly issued Minnesota bonds meeting our investment criteria. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Minnesota state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Minnesota state income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as health care, water and sewer and municipal electric or dedicated tax-secured, based on relative values. Supply-and-Demand Factors Supported Municipal Bonds The U.S. economy continued to rebound from the recession, but the pace of expansion slowed during the reporting period compared to earlier in 2010. In addition, investors responded cautiously over the spring and summer to new global developments, including a sovereign debt crisis in Europe. For its part, Minnesota continued to struggle in the aftermath of the downturn, but it has begun to see higher tax revenues in the economic recovery. Still, in light of high national unemployment and weak housing markets, the Federal Reserve Board (the Fed) left short-term interest rates unchanged in a historically low range between 0.00% and 0.25%. In addition, the Fed announced its intention to stimulate credit markets with a new round of quantitative easing of monetary policy through purchases of U.S.Treasury securities. Municipal bonds proved relatively insensitive to economic concerns, advancing amid favorable supply-and-demand dynamics as the federally subsidized Build America Bonds program continued to shift a substantial portion of new issuance to the taxable bond market. At the same time, demand for municipal bonds intensified as investors sought alternatives to low yields from money market funds. Late in the reporting period, longer-term municipal bonds rallied in anticipation of the Feds quantitative easing program. Revenue Bonds Supported Fund Returns Although the fund encountered relatively few disappointments during the reporting period, its returns were dampened by an average duration that was shorter than industry averages.The funds short duration was the result of core holdings that have moved closer to their final maturities, as well as the scarcity of newly issued bonds meeting our investment criteria. The fund received more positive contributions to relative performance from bonds backed by revenues from hospitals, airports, educational 4 institutions and power plants. Conversely, the fund held relatively light exposure to bonds backed by general tax receipts, which lagged market averages. The fund also benefited from underweighted exposure to traditionally defensive escrowed bonds, which are municipal securities for which the funds for early redemption have been set aside in escrow. Supply-and-Demand Factors May Remain Favorable While we expect the U.S. economic recovery to persist, we are aware that municipal bonds already have rallied strongly since the recession and financial crisis, suggesting that the bulk of their gains for the current cycle are behind us. Therefore, we have maintained our focus on higher-quality revenue bonds, including those in the secondary market. We remain optimistic over the longer term. We anticipate a more ample supply of newly issued tax-exempt bonds when the Build America Bonds program either ends or is renewed with lower federal subsidies at the end of this year. In the meantime, demand for municipal bonds seems likely to stay robust as investors grow increasingly concerned regarding potential income tax increases. November 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Minnesota residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 3 Source: Lipper Inc. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class B Class C Expenses paid per $1,000  $ 4.82 $ 7.79 $ 8.71 Ending value (after expenses) $1,036.00 $1,032.00 $1,031.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class B Class C Expenses paid per $1,000  $ 4.79 $ 7.73 $ 8.64 Ending value (after expenses) $1,020.47 $1,017.54 $1,016.64  Expenses are equal to the funds annualized expense ratio of .94% for Class A, 1.52% for Class B and 1.70% for Class C, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.7% Rate (%) Date Amount ($) Value ($) Minnesota94.9% Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 885,000 973,827 Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 676,728 Blooming Prairie Independent School District Number 756, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 4.75 1/1/27 1,900,000 2,020,422 Bloomington Independent School District Number 271, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; Assured Guaranty Municipal Corp.) 5.13 2/1/24 2,000,000 2,103,200 Chaska, Electric Revenue (Generating Facilities) 5.00 10/1/30 1,135,000 1,176,496 Columbia Heights, MFHR (Crest View Opportunity Neighborhood Development Corporation 1 Project) (Collateralized; GNMA) (Prerefunded) 6.63 10/20/12 1,475,000 a 1,721,281 Coon Rapids, Multifamily Rental Housing Revenue (GNMA Collateralized Mortgage LoanMississippi View Apartments Project) (Collateralized; FHA) 4.95 10/20/41 2,700,000 2,707,506 Dakota County Community Development Agency, MFHR (Grande Market Place Project) (Collateralized; GNMA) 5.40 11/20/43 3,000,000 3,034,770 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 659,713 699,969 Hennepin County, Second Lien Sales Tax Revenue (Ballpark Project) 5.00 12/15/29 1,500,000 1,635,360 Lake Superior Independent School District Number 381, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/20 2,510,000 2,712,858 Lake Superior Independent School District Number 381, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/21 2,640,000 2,853,365 Lakeville Independent School District Number 194, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; FGIC) 5.50 2/1/24 8,700,000 9,479,694 Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 2/1/17 1,275,000 b 1,104,303 Minneapolis, GO 0.00 12/1/14 1,825,000 b 1,734,407 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Municipal Corp.) 6.50 11/15/38 3,000,000 3,423,960 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minneapolis, MFHR (Sumner Field Phase II, L.P. Project) (Collateralized; GNMA) 5.15 2/20/45 1,575,000 1,588,592 Minneapolis, Revenue (Blake School Project) (Prerefunded) 5.45 9/1/11 2,000,000 a 2,086,180 Minneapolis, Tax Increment Revenue (Saint Anthony Falls Project) 5.75 2/1/27 1,000,000 946,380 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facilities Revenue (Childrenss Health Care) 5.25 8/15/35 1,000,000 1,034,760 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 1,058,430 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,400,699 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care System Revenue (Allina Health System) 5.25 11/15/29 1,000,000 1,052,920 Minneapolis and Saint Paul Metropolitan Airports Commission, Senior Airport Revenue 5.00 1/1/22 2,000,000 2,127,380 Minneapolis and Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; AMBAC) 5.00 1/1/25 2,140,000 2,168,376 Minnesota, GO (Various Purpose) 5.00 8/1/25 2,500,000 2,909,725 Minnesota, GO (Various Purpose) 4.00 8/1/30 2,500,000 2,568,050 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minnesota, Retirement System Building Revenue 6.00 6/1/30 1,475,000 1,481,033 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 151,633 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/22 1,130,000 1,161,448 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/27 1,750,000 1,787,117 Minnesota Higher Education Facilities Authority, Revenue (Augsburg College) 5.00 5/1/36 1,500,000 1,506,600 Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,095,130 Minnesota Higher Education Facilities Authority, Revenue (College of Saint Scholastica, Inc.) 5.13 12/1/40 750,000 755,115 Minnesota Higher Education Facilities Authority, Revenue (Gustavus Adolphus College) 5.00 10/1/31 750,000 789,390 Minnesota Higher Education Facilities Authority, Revenue (Saint Olaf College) 5.00 10/1/21 1,000,000 1,129,200 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,054,660 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,608,675 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,780,291 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/20 2,615,000 2,640,182 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.65 7/1/22 2,330,000 2,370,053 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.85 7/1/31 2,000,000 2,017,160 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/37 570,000 595,228 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.10 7/1/38 2,000,000 2,025,200 Minnesota Housing Finance Agency, SFMR (Insured; National Public Finance Guarantee Corp.) 5.45 1/1/22 345,000 366,559 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/35 1,500,000 1,542,735 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 2,064,840 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 1,150,000 1,313,369 Northfield, HR 5.38 11/1/31 2,240,000 2,233,011 Northfield, HR (Prerefunded) 6.00 11/1/11 1,750,000 a 1,845,900 Ramsey, LR (Pact Charter School Project) 6.75 12/1/33 1,000,000 1,002,910 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 2,000,000 2,126,320 Rosemount-Apple Valley-Eagan Independent School District Number 196, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 4/1/14 2,960,000 b 2,839,321 Saint Cloud, Health Care Revenue (CentraCare Health System) 5.13 5/1/30 1,000,000 1,046,330 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Municipal Corp.) 5.50 5/1/39 2,000,000 2,120,040 Saint Cloud Housing and Redevelopment Authority, Revenue (State University Foundation Project) 5.13 5/1/18 1,500,000 1,573,065 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 1,051,130 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/39 3,000,000 3,126,510 Saint Paul Housing and Redevelopment Authority, MFHR (Wellington Project) (Collateralized; FHLMC) 5.10 2/1/24 2,000,000 2,005,520 Saint Paul Housing and Redevelopment Authority, Parking Revenue (Parking Facilities Project) 5.00 8/1/35 650,000 664,560 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 783,390 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 b 2,555,732 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 b 2,487,418 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 1,059,780 Vadnais Heights Economic Development Authority, Recovery Zone Facility LR (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 2,592,520 Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 2/1/32 2,000,000 2,030,600 Willmar, HR (Rice Memorial Hospital Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/32 4,000,000 4,084,760 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.15 7/1/31 1,500,000 1,424,865 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/34 2,500,000 2,530,900 U.S. Related3.8% Government of Guam, GO 6.75 11/15/29 500,000 555,720 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 2,000,000 2,105,880 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,250,000 2,516,017 Total Long-Term Municipal Investments (cost $124,586,110) TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investment.1% Rate (%) Date Amount ($) Value ($) Minnesota; Minneapolis, Revenue (Minnehaha Academy Project) (LOC; U.S. Bank NA) (cost $100,000) 0.29 11/1/10 100,000 c Total Investments (cost $124,686,110) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand noterate shown is the interest rate in effect at October 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 14 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance TheFund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 21.4 AA Aa AA 37.6 A A A 31.4 BBB Baa BBB 6.3 B B B .4 Not Rated d Not Rated d Not Rated d 2.9  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 124,686,110 133,697,455 Cash 14,494 Interest receivable 1,810,485 Receivable for shares of Beneficial Interest subscribed 52,960 Prepaid expenses 11,572 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 113,594 Payable for shares of Beneficial Interest redeemed 138,974 Accrued expenses 33,051 Net Assets ($) Composition of Net Assets ($): Paid-in capital 127,258,427 Accumulated undistributed investment incomenet 20,292 Accumulated net realized gain (loss) on investments (988,717) Accumulated net unrealized appreciation (depreciation) on investments 9,011,345 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 126,692,376 455,281 8,153,690 Shares Outstanding 8,221,694 29,499 528,277 Net Asset Value Per Share ($) See notes to financial statements. TheFund 17 STATEMENT OF OPERATIONS Six Months Ended October 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 369,168 Shareholder servicing costsNote 3(c) 201,428 Distribution feesNote 3(b) 30,362 Professional fees 17,558 Registration fees 12,576 Custodian feesNote 3(c) 9,786 Prospectus and shareholders reports 5,231 Trustees fees and expensesNote 3(d) 1,168 Loan commitment feesNote 2 296 Miscellaneous 12,031 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (80) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 196,405 Net unrealized appreciation (depreciation) on investments 1,855,810 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Operations ($): Investment incomenet 2,608,085 5,119,465 Net realized gain (loss) on investments 196,405 (830,696) Net unrealized appreciation (depreciation) on investments 1,855,810 5,065,371 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,459,205) (4,829,375) Class B Shares (7,609) (33,418) Class C Shares (120,979) (218,408) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 5,568,149 15,566,769 Class B Shares 15 22,304 Class C Shares 1,394,407 1,456,592 Dividends reinvested: Class A Shares 2,003,708 3,803,156 Class B Shares 7,017 20,478 Class C Shares 84,723 144,240 Cost of shares redeemed: Class A Shares (6,186,120) (14,378,461) Class B Shares (64,638) (1,299,172) Class C Shares (486,105) (834,916) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 130,907,684 122,133,755 End of Period Undistributed investment incomenet 20,292  TheFund 19 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Capital Share Transactions: Class A a Shares sold 363,221 1,039,628 Shares issued for dividends reinvested 130,539 253,319 Shares redeemed (404,326) (953,975) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 1 1,473 Shares issued for dividends reinvested 457 1,365 Shares redeemed (4,214) (86,605) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 91,022 96,723 Shares issued for dividends reinvested 5,508 9,589 Shares redeemed (31,561) (55,146) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2010, 48 Class B shares representing $739 were automatically converted to 48 Class A shares and during the period ended April 30, 2010, 18,366 Class B shares representing $278,776 were automatically converted to 18,396 Class A shares. See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2010 Year Ended April 30, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.17 14.67 14.96 15.32 15.17 15.42 Investment Operations: Investment incomenet a .30 .60 .63 .64 .64 .64 Net realized and unrealized gain (loss) on investments .24 .50 (.24) (.36) .17 (.25) Total from Investment Operations .54 1.10 .39 .28 .81 .39 Distributions: Dividends from investment incomenet (.30) (.60) (.62) (.64) (.64) (.64) Dividends from net realized gain on investments   (.06)  (.02)  Total Distributions (.30) (.60) (.68) (.64) (.66) (.64) Net asset value, end of period 15.41 15.17 14.67 14.96 15.32 15.17 Total Return (%) b 3.60 c 7.61 2.89 1.86 5.44 2.58 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 d .94 .98 1.11 1.10 1.08 Ratio of net expenses to average net assets .94 d,e .94 e .98 e 1.10 1.09 1.07 Ratio of interest and expense related to floating rate notes issued to average net assets   .02 .15 .17 .13 Ratio of net investment income to average net assets 3.93 d 4.02 4.35 4.21 4.18 4.19 Portfolio Turnover Rate 6.33 c 12.88 14.21 14.69 5.27 7.24 Net Assets, end of period ($ x 1,000) 126,692 123,363 114,357 105,393 103,737 102,510 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. TheFund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2010 Year Ended April 30, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.19 14.70 14.98 15.35 15.19 15.44 Investment Operations: Investment incomenet a .24 .49 .54 .56 .56 .56 Net realized and unrealized gain (loss) on investments .24 .50 (.21) (.37) .18 (.24) Total from Investment Operations .48 .99 .33 .19 .74 .32 Distributions: Dividends from investment incomenet (.24) (.50) (.55) (.56) (.56) (.57) Dividends from net realized gain on investments   (.06)  (.02)  Total Distributions (.24) (.50) (.61) (.56) (.58) (.57) Net asset value, end of period 15.43 15.19 14.70 14.98 15.35 15.19 Total Return (%) b 3.20 c 6.85 2.41 1.26 4.98 2.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.52 d 1.57 1.52 1.62 1.61 1.59 Ratio of net expenses to average net assets 1.52 d,e 1.57 e 1.52 e 1.61 1.59 1.58 Ratio of interest and expense related to floating rate notes issued to average net assets   .02 .15 .17 .13 Ratio of net investment income to average net assets 3.18 d 3.41 3.83 3.70 3.67 3.68 Portfolio Turnover Rate 6.33 c 12.88 14.21 14.69 5.27 7.24 Net Assets, end of period ($ x 1,000) 455 505 1,720 5,046 9,088 10,420 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 Six Months Ended October 31, 2010 Year Ended April 30, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.19 14.70 14.98 15.35 15.19 15.44 Investment Operations: Investment incomenet a .24 .49 .51 .52 .53 .53 Net realized and unrealized gain (loss) on investments .24 .48 (.21) (.37) .18 (.25) Total from Investment Operations .48 .97 .30 .15 .71 .28 Distributions: Dividends from investment incomenet (.24) (.48) (.52) (.52) (.53) (.53) Dividends from net realized gain on investments   (.06)  (.02)  Total Distributions (.24) (.48) (.58) (.52) (.55) (.53) Net asset value, end of period 15.43 15.19 14.70 14.98 15.35 15.19 Total Return (%) b 3.19 c 6.72 2.18 1.03 4.72 1.81 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.70 d 1.71 1.75 1.86 1.85 1.83 Ratio of net expenses to average net assets 1.70 d,e 1.71 e 1.75 e 1.86 e 1.84 1.82 Ratio of interest and expense related to floating rate notes issued to average net assets   .02 .15 .17 .13 Ratio of net investment income to average net assets 3.14 d 3.25 3.57 3.44 3.43 3.43 Portfolio Turnover Rate 6.33 c 12.88 14.21 14.69 5.27 7.24 Net Assets, end of period ($ x 1,000) 8,154 7,039 6,057 4,867 4,148 4,398 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. TheFund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company and operates as a series company that offers six series including the Dreyfus Minnesota Fund (the fund).The funds investment objective is to maximize current income exempt from federal income tax and from Minnesota state income tax, without undue risk. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 24 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board ofTrustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the TheFund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  133,697,455  26 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. TheFund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $1,227,352 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2010. If not applied, the carryover expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2010 was as follows: tax exempt income $5,081,201. The tax character of current year distributions will be determined at the end of the current fiscal year. 28 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2010, the Distributor retained $3,378 from commissions earned on sales of the funds Class A shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2010, Class B and Class C shares were charged $1,207 and $29,155, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund TheFund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A, Class B and Class C shares were charged $157,482, $603 and $9,719, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $12,632 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $1,153 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $80. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $9,786 pursuant to the custody agreement. 30 During the period ended October 31, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $63,339, Rule 12b-1 distribution plan fees $5,345, shareholder services plan fees $28,791, custodian fees $6,885, chief compliance officer fees $2,248 and transfer agency per account fees $6,986. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2010, amounted to $11,066,417 and $8,285,522, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agreements.The fund held no derivatives during the period ended October 31, 2010. At October 31, 2010, accumulated net unrealized appreciation on investments was $9,011,345, consisting of $9,219,578 gross unrealized appreciation and $208,233 gross unrealized depreciation. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). TheFund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 20, 2010, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund by the Manager pursuant to the Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each. The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. 32 Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds total return performance for various periods ended May 31, 2010 was above or equal to the Performance Group and Performance Universe medians for each reported time period except the one-year period ended May 31, 2010, when it was below the medians. The Board members also noted that the funds yield performance for the past ten one-year periods ended May 31 (2001 - 2010) was above the Performance Group median for each reported time period except the one-year period ended May 31, 2001 and May 31, 2002, when it was below the medians, and that the funds yield performance was above the Performance Universe median for each reported time period.The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the Board members noted that the fund outperformed its Lipper category average in eight of the past ten calendar years. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was TheFund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) above the Expense Group median and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds in the same Lipper category, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of 34 scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the factors discussed above. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. TheFund 35 NOTES Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund SEMIANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 20 Financial Highlights 23 Notes to Financial Statements 32 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund, covering the six-month period from May 1, 2010, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our analysis, persistent uncertainty regarding the breadth and strength of the U.S. economic recovery has led to bouts of heightened volatility in some of the riskier sectors of the U.S. bond market during the past year. Municipal bonds, however, have fared relatively well due in part to the Build America Bonds program, which has helped provide favorable supply-and-demand dynamics, and from investors seeking higher-income and tax-sensitive alternatives to comparable-credit taxable fixed income securities. Uncertainty will probably remain in the broader financial markets until we see more robust economic growth, but the favorable influences underlying the municipal bond markets advance could persist for some time to come.A declining supply of newly issued tax-exempt securities, potentially rising income tax rates for top earners and low yields among comparable taxable bonds could continue to support municipal bond prices, especially if todays economic concerns prove to be overstated. With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities and tax-related challenges we may now face, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through October 31, 2010, as provided by David Belton, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2010, the Class A, Class B and Class C shares of Dreyfus Ohio Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 3.39%, 3.03% and 2.91%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark index, which is composed of bonds issued nationally and not solely within Ohio, achieved a total return of 3.95% for the same period. 2 In addition, the fund is reported in the Lipper Ohio Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 3.44% for the reporting period. 3 Despite heightened economic concerns during the reporting period, municipal bonds continued to rally amid favorable supply-and-demand dynamics.The fund produced returns that were lower than its benchmark, primarily due to economic concerns that were more severe in Ohio than most other states. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Ohio state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Ohio state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. In managing the funds we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) and to exploit pricing inefficiencies in the municipal bond market. Additionally, we actively trade among various sectors, such as health care, water and sewer, municipal electric or dedicated tax-secured, based on our appraisal of relative values. Supply-and-Demand Factors Supported Municipal Bonds The U.S. economy continued to rebound from recession, but the pace of expansion slowed during the reporting period. In addition, investors responded cautiously over the spring and summer to new global developments, including a sovereign debt crisis in Europe. For its part, Ohio continued to struggle more than most other states in the aftermath of the downturn, primarily due to its reliance on heavy industry. In light of high national unemployment, the Federal Reserve Board (the Fed) left short-term interest rates unchanged in a historically low range between 0.00% and 0.25%. In addition, the Fed announced its intention to stimulate credit markets with a new round of quantitative easing of monetary policy through purchases of U.S.Treasury securities. Municipal bonds proved relatively insensitive to economic concerns, advancing amid favorable supply-and-demand dynamics as the federally subsidized Build America Bonds program continued to shift a substantial portion of new issuance to the taxable bond market. At the same time, demand for municipal bonds intensified as investors sought alternatives to low yields from money market funds. Late in the reporting period, longer-term municipal bonds rallied in anticipation of the Feds quantitative easing program. Revenue Bonds Supported Fund Returns In this market environment, the fund received particularly positive contributions from bonds backed by revenues from hospitals, educational institutions and facilities supported by special taxes. Conversely, the fund held relatively light exposure to state bonds backed by general tax receipts, which lagged market averages. The fund also benefited from underweighted exposure to traditionally defensive escrowed bonds. Although our credit selection process drives our investment approach, it is worth noting that interest-rate considerations prompted us to establish the funds duration in a range that was slightly longer than 4 industry averages. This positioning added value to the funds performance as longer-term interest rates declined. On the other hand, the funds relative performance was dampened by its holdings of general obligation debt from local governments and bonds backed by water and sewer facilities. Supply-and-Demand Factors May Remain Favorable While we expect the U.S. economic recovery to persist, we are aware that municipal bonds already have rallied strongly since the recession and financial crisis, suggesting that the bulk of their gains for the current cycle are behind us. Therefore, we have maintained our focus on higher-quality revenue bonds. We remain optimistic over the longer term.We anticipate a more ample supply of newly issued tax-exempt bonds when the Build America Bonds program ends or is renewed with lower federal subsidies at the end of this year. In the meantime, demand for municipal bonds seems likely to stay robust as investors grow increasingly concerned regarding potential income tax increases. November 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Ohio residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 3 Source: Lipper Inc. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class B Class C Expenses paid per $1,000  $ 4.92 $ 8.09 $ 8.75 Ending value (after expenses) $1,033.90 $1,030.30 $1,029.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class B Class C Expenses paid per $1,000  $ 4.89 $ 8.03 $ 8.69 Ending value (after expenses) $1,020.37 $1,017.24 $1,016.59  Expenses are equal to the funds annualized expense ratio of .96% for Class A, 1.58% for Class B, and 1.71% for Class C; multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.4% Rate (%) Date Amount ($) Value ($) Ohio84.4% Akron, GO 6.00 12/1/12 1,035,000 1,065,946 Akron, GO (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/20 1,460,000 a 1,526,912 Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,741,325 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/16 900,000 926,937 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/21 730,000 707,735 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/25 500,000 464,915 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/30 400,000 342,804 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/35 1,000,000 810,270 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/24 2,475,000 2,162,705 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 2,000,000 1,956,880 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,719,387 Cincinnati City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.38 12/1/11 6,560,000 a,b 6,924,736 Cincinnati State Technical and Community College, General Receipts Bonds (Insured; AMBAC) 5.25 10/1/22 2,375,000 2,445,466 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/21 8,000,000 a 9,525,200 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 2,822,725 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights Public Parking Garage Project) 7.00 12/1/18 2,040,000 2,080,494 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights Public Parking Garage Project) 7.35 12/1/31 3,655,000 3,690,563 Cuyahoga Community College District, General Receipts Bonds 5.00 8/1/25 2,500,000 2,779,525 Fairfield City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/19 1,860,000 a 1,946,564 Fairfield City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/20 1,400,000 a 1,465,156 Franklin County, Hospital Improvement Revenue (Nationwide Childrens Hospital Project) 5.00 11/1/34 3,850,000 4,005,694 Franklin County, HR (Holy Cross Health System Corporation) 5.80 6/1/16 260,000 260,637 Hamilton County, EDR (King Highland Community Urban Redevelopment Corporation University of Cincinnati, Lessee, Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/33 2,000,000 a 2,059,800 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Hamilton County, Sales Tax Revenue (Insured; AMBAC) 0.00 12/1/27 17,940,000 c 7,831,169 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/13 1,655,000 a,c 1,593,484 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/14 1,655,000 a,c 1,553,184 Kent State University, General Receipts Bonds (A State University of Ohio) (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/25 2,000,000 2,204,360 Kent State University, General Receipts Bonds (A State University of Ohio) (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/29 1,000,000 1,074,110 Lebanon City School District, GO (School Facilities Construction and Improvement) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 12/1/11 4,050,000 b 4,280,688 Mason City School District, GO Unlimited Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 5.25 12/1/31 5,000,000 6,073,850 Massillon City School District, GO (Various Purpose Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/25 1,150,000 a 1,176,956 Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,500,000 2,660,175 New Albany Community Authority, Community Facilities Revenue (Insured; AMBAC) 5.20 10/1/24 2,000,000 2,041,960 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Kenyon College Project) 5.00 7/1/41 2,000,000 2,048,940 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; FGIC) (Prerefunded) 5.00 5/1/13 2,000,000 b 2,205,760 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 3,000,000 3,183,840 Ohio State University, General Receipts Bonds 5.25 6/1/23 2,625,000 2,863,639 Ohio State University, General Receipts Bonds 5.00 12/1/23 1,000,000 1,169,830 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements 5.50 2/15/26 3,565,000 3,584,786 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements (Prerefunded) 5.50 2/15/11 1,000,000 b 1,015,420 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/18 3,710,000 4,453,632 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/23 2,000,000 2,293,460 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.30 2/15/24 2,215,000 1,529,147 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.40 2/15/34 2,500,000 1,544,550 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 2,145,000 d 1,781,187 Richland County, GO (Correctional Facilities Bonds) (Insured; Assured Guaranty Municipal Corp.) 6.00 12/1/28 400,000 457,628 Strongsville, GO Library Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/20 1,700,000 a 1,781,413 Summit County Port Authority, Development Revenue (Bond Fund Program-Twinsburg Township Project) 5.13 5/15/25 385,000 344,848 Summit County Port Authority, Revenue (Civic Theatre Project) (Insured; AMBAC) 5.50 12/1/26 1,000,000 965,790 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund Midwest Terminals Project) 6.00 11/15/27 1,695,000 1,625,200 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund Toledo Express Airport Project) 6.38 11/15/32 2,425,000 2,432,857 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,064,630 University of Cincinnati, General Receipts Bonds 5.00 6/1/34 1,500,000 1,562,700 University of Cincinnati, General Receipts Bonds (Insured; FGIC) (Prerefunded) 5.75 6/1/11 1,000,000 b 1,042,250 University of Cincinnati, General Receipts Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/21 3,040,000 a 3,203,582 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Warren, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/15 1,450,000 a 1,558,591 West Muskingum Local School District, GO (School Facilities Construction and Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/30 2,945,000 a 2,951,126 U.S. Related15.0% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 c 442,500 Government of Guam, GO 6.75 11/15/29 500,000 555,720 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,048,420 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 900,000 913,662 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/17 1,000,000 1,083,390 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 2,500,000 2,632,350 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,000,000 a 1,142,150 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/23 2,000,000 a 2,059,640 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/31 3,370,000 3,781,241 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,053,950 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 2,000,000 2,258,220 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,750,000 1,956,903 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 3,000,000 3,036,480 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 1,500,000 1,549,725 Total Long-Term Municipal Investments (cost $151,000,336) Short-Term Municipal Investments1.5% Ohio; Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Bank of America) 0.27 11/1/10 1,000,000 e 1,000,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Generation Corporation Project) (LOC; Barclays Bank) 0.25 11/1/10 1,300,000 e 1,300,000 Total Short-Term Municipal Investments (cost $2,300,000) Total Investments (cost $153,300,336) 100.9% Liabilities, Less Cash and Receivables (.9%) Net Assets 100.0% a At October 31, 2010, 25.8% of the funds net assets are insured by National Public Finance Guarantee Corp. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2010, this security had a market value of $1,781,187 or 1.1% of net assets. e Variable rate demand noterate shown is the interest rate in effect at October 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 14 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 19.5 AA Aa AA 39.7 A A A 14.2 BBB Baa BBB 10.0 BB Ba BB .6 B B B .3 F1 MIG1/P1 SP1/A1 1.5 Not Rated f Not Rated f Not Rated f 14.2  Based on total investments. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. TheFund 15 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 153,300,336 158,401,469 Interest receivable 2,510,407 Receivable for shares of Beneficial Interest subscribed 57,147 Prepaid expenses 12,301 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 130,590 Cash overdraft due to Custodian 37,546 Payable for investment securities purchased 3,489,005 Payable for shares of Beneficial Interest redeemed 182,084 Accrued expenses 78,253 Net Assets ($) Composition of Net Assets ($): Paid-in capital 155,954,295 Accumulated undistributed investment incomenet 14,981 Accumulated net realized gain (loss) on investments (4,006,563) Accumulated net unrealized appreciation (depreciation) on investments 5,101,133 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 149,156,547 554,404 7,352,895 Shares Outstanding 12,283,020 45,663 604,440 Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended October 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 437,451 Shareholder servicing costsNote 3(c) 239,475 Distribution feesNote 3(b) 28,933 Interest and expense related to floating rate notes issuedNote 4 25,425 Professional fees 16,515 Registration fees 10,421 Custodian feesNote 3(c) 9,928 Prospectus and shareholders reports 6,170 Trustees fees and expensesNote 3(d) 2,461 Loan commitment feesNote 2 365 Miscellaneous 13,340 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (127) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 1,434,500 Net unrealized appreciation (depreciation) on investments 502,484 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Operations ($): Investment incomenet 3,290,386 7,097,326 Net realized gain (loss) on investments 1,434,500 (1,740,408) Net unrealized appreciation (depreciation) on investments 502,484 8,022,650 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (3,140,829) (6,750,433) Class B Shares (10,646) (46,349) Class C Shares (123,930) (272,602) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 1,838,760 5,324,952 Class B Shares 968 4,292 Class C Shares 326,832 613,878 Dividends reinvested: Class A Shares 2,485,810 5,256,051 Class B Shares 9,069 31,264 Class C Shares 102,369 211,477 Cost of shares redeemed: Class A Shares (7,028,557) (16,552,034) Class B Shares (136,046) (1,372,868) Class C Shares (710,493) (609,266) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 158,223,169 159,005,239 End of Period Undistributed investment incomenet 14,981  18 Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Capital Share Transactions: Class A a Shares sold 152,375 450,584 Shares issued for dividends reinvested 205,550 442,202 Shares redeemed (581,403) (1,392,680) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 80 362 Shares issued for dividends reinvested 750 2,640 Shares redeemed (11,254) (116,359) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 26,865 51,612 Shares issued for dividends reinvested 8,449 17,755 Shares redeemed (58,786) (51,147) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2010, 2,333 Class B shares representing $28,060 were automatically converted to 2,332 Class A shares and during the period ended April 30, 2010, 60,353 Class B shares representing $709,409 were automatically converted to 60,353 Class A shares. See notes to financial statements. TheFund 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2010 Year Ended April 30, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.99 11.53 12.20 12.63 12.50 12.78 Investment Operations: Investment incomenet a .25 .53 .54 .52 .51 .52 Net realized and unrealized gain (loss) on investments .15 .46 (.67) (.43) .13 (.28) Total from Investment Operations .40 .99 (.13) .09 .64 .24 Distributions: Dividends from investment incomenet (.25) (.53) (.54) (.52) (.51) (.52) Net asset value, end of period 12.14 11.99 11.53 12.20 12.63 12.50 Total Return (%) b 3.39 c 8.71 (1.00) .74 5.22 1.92 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 d .97 1.06 1.07 1.05 1.02 Ratio of net expenses to average net assets .96 d,e .97 e 1.06 e 1.06 1.03 1.02 e Ratio of interest and expense related to floating rate notes issued to average net assets .03 d .04 .11 .14 .14 .11 Ratio of net investment income to average net assets 4.17 d 4.47 4.64 4.19 4.07 4.12 Portfolio Turnover Rate 11.33 c 15.70 7.73 12.00 31.65 13.57 Net Assets, end of period ($ x 1,000) 149,157 150,006 150,007 167,683 183,157 184,312 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Six Months Ended October 31, 2010 Year Ended April 30, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.99 11.53 12.21 12.63 12.50 12.78 Investment Operations: Investment incomenet a .21 .44 .45 .45 .44 .46 Net realized and unrealized gain (loss) on investments .15 .47 (.66) (.42) .14 (.28) Total from Investment Operations .36 .91 (.21) .03 .58 .18 Distributions: Dividends from investment incomenet (.21) (.45) (.47) (.45) (.45) (.46) Net asset value, end of period 12.14 11.99 11.53 12.21 12.63 12.50 Total Return (%) b 3.03 c 8.02 (1.66) .28 4.68 1.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.58 d 1.56 1.62 1.61 1.57 1.53 Ratio of net expenses to average net assets 1.58 d,e 1.56 e 1.62 e 1.60 1.55 1.53 e Ratio of interest and expense related to floating rate notes issued to average net assets .03 d .04 .11 .14 .14 .11 Ratio of net investment income to average net assets 3.50 d 3.86 4.00 3.64 3.55 3.61 Portfolio Turnover Rate 11.33 c 15.70 7.73 12.00 31.65 13.57 Net Assets, end of period ($ x 1,000) 554 673 1,954 6,375 14,720 22,108 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. TheFund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2010 Year Ended April 30, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 12.02 11.55 12.23 12.65 12.52 12.80 Investment Operations: Investment incomenet a .21 .44 .45 .43 .42 .43 Net realized and unrealized gain (loss) on investments .14 .47 (.68) (.42) .13 (.28) Total from Investment Operations .35 .91 (.23) .01 .55 .15 Distributions: Dividends from investment incomenet (.21) (.44) (.45) (.43) (.42) (.43) Net asset value, end of period 12.16 12.02 11.55 12.23 12.65 12.52 Total Return (%) b 2.91 c 7.97 (1.82) .07 4.42 1.15 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 d 1.73 1.82 1.83 1.81 1.78 Ratio of net expenses to average net assets 1.71 d,e 1.73 e 1.81 1.83 e 1.79 1.77 Ratio of interest and expense related to floating rate notes issued to average net assets .03 d .04 .11 .14 .14 .11 Ratio of net investment income to average net assets 3.41 d 3.71 3.88 3.43 3.31 3.36 Portfolio Turnover Rate 11.33 c 15.70 7.73 12.00 31.65 13.57 Net Assets, end of period ($ x 1,000) 7,353 7,545 7,044 7,805 9,053 9,939 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company and operates as a series company currently offering six series, including the Dreyfus Ohio Fund (the fund).The funds investment objective is to maximize current income exempt from federal income tax and from Ohio state income tax, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. TheFund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierar- 24 chy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  158,401,469  TheFund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a 26 more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $5,476,768 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2010. If not applied, $1,424,574 of the carryover expires in fiscal 2012, $387,374 expires in fiscal 2013, $91,735 expires in fiscal 2016, $197,779 expires in fiscal 2017 and $3,375,306 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2010 was as follows: tax exempt income $7,069,384. The tax character of current year distributions will be determined at the end of the current fiscal year. TheFund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2010, the Distributor retained $3,374 from commissions earned on sales of the funds Class A shares and $601 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2010, Class B and Class C shares were charged $1,530 and $27,403, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder 28 accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A, Class B and Class C shares were charged $188,942, $765 and $9,134, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $19,981 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $1,822 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $127. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $9,928 pursuant to the custody agreement. TheFund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended October 31, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $73,730, Rule 12b-1 distribution plan fees $4,891, shareholder services plan fees $33,514, custodian fees $6,562, chief compliance officer fees $2,248 and transfer agent per account fees $9,645. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2010, amounted to $18,163,639 and $20,093,208, respectively. The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals.A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. At October 31, 2010, there were no floating rate notes outstanding. 30 The average amount of borrowings outstanding under the inverse floater structure during the period ended October 31, 2010, was approximately $5,173,300, with a related weighted average annualized interest rate of .97%. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended October 31, 2010. At October 31, 2010, accumulated net unrealized appreciation on investments was $5,101,133, consisting of $8,454,644 gross unrealized appreciation and $3,353,511 gross unrealized depreciation. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). TheFund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 20, 2010, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund by the Manager pursuant to the Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each. The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. 32 Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds total return performance for various periods ended May 31, 2010 was below the Performance Group and Performance Universe medians for each reported time period except the one-year period ended May 31, 2010, when it was above the medians.The Board members also noted that the funds yield performance for the past ten one-year periods ended May 31 (2001-2010) was variously above and below the Performance Group median for each reported time period and was above the Performance Universe median for each reported time period.The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the Board members noted that the fund outperformed its Lipper category average in seven of the past ten calendar years.The Board members discussed with representatives of the Manager the reasons for the funds total return underperformance compared to the Performance Group and Performance Universe medians for the applicable periods, and the Managers efforts to improve performance. The Board members also received a presentation from one of the funds portfolio managers during which he discussed the funds investment strategy and the factors that affected the funds performance. TheFund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was above the Expense Group median and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds in the same Lipper category, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of 34 fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was satisfied with managements efforts to improve the funds performance as discussed at the meeting, and determined to closely monitor the performance of the fund. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the factors discussed above. TheFund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 36 Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund SEMIANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 23 Financial Highlights 27 Notes to Financial Statements 36 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund, covering the six-month period from May 1, 2010, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our analysis, persistent uncertainty regarding the breadth and strength of the U.S. economic recovery has led to bouts of heightened volatility in some of the riskier sectors of the U.S. bond market during the past year. Municipal bonds, however, have fared relatively well due in part to the Build America Bonds program which has helped provide favorable supply-and-demand dynamics, and from investors seeking higher-income and tax-sensitive alternatives to comparable-credit taxable fixed income securities. Uncertainty will probably remain in the broader financial markets until we see more robust economic growth, but the favorable influences underlying the municipal bond markets advance could persist for some time to come.A declining supply of newly issued tax-exempt securities, potentially rising income tax rates for top earners and low yields among comparable taxable bonds could continue to support municipal bond prices, especially if todays economic concerns prove to be overstated. With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities and tax-related challenges we may now face, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through October 31, 2010, as provided by Steven Harvey, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2010, the Class A, Class B, Class C and Class Z shares of Dreyfus Pennsylvania Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 4.43%, 4.04%, 3.97% and 4.47%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark index, which is composed of bonds issued nationally and not solely within Pennsylvania, achieved a total return of 3.95% for the same period. 2 Despite heightened economic concerns during the reporting period, municipal bonds continued to benefit from favorable supply-and-demand dynamics.The funds returns were higher than its benchmark, primarily due to its emphasis on revenue-backed bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Pennsylvania state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and Pennsylvania state personal income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade among various sectors, such as pre-refunded, general obligation and revenue sectors, based on their apparent relative values.The fund generally will invest simultaneously in several of these sectors. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Supply-and-Demand Factors Supported Municipal Bonds The U.S. economy continued to rebound from the recession, but the pace of expansion slowed during the reporting period. In addition, investors responded cautiously to new global developments, including a sovereign debt crisis in Europe.While Pennsylvania and most other states continued to struggle in the aftermath of the downturn, we began to see evidence of improvement, including a modest increase in tax revenues, as economic conditions stabilized. Nonetheless, in light of high unemployment and other headwinds, the Federal Reserve Board (the Fed) left short-term interest rates unchanged in a historically low range between 0% and 0.25%. In addition, the Fed announced its intention to stimulate credit markets with a new round of quantitative easing of monetary policy. Municipal bonds proved relatively insensitive to economic concerns during the reporting period, advancing amid favorable supply-and-demand dynamics as a result of the federally subsidized Build America Bonds program, which shifted a substantial portion of new issuance to the taxable bond market.At the same time, demand for municipal bonds intensified as investors sought alternatives to low yields from money market funds. Late in the reporting period, longer-term municipal bonds rallied as investors anticipated the Feds quantitative easing program, which was expected to drive longer-term interest rates lower. Revenue Bonds Boosted Fund Returns In this favorable market environment, the fund received particularly positive contributions from bonds backed by revenues from waterworks, sewer systems and other municipal facilities. Conversely, the fund held relatively light exposure to bonds backed by general tax receipts, which lagged market averages. The fund particularly benefited from municipal bonds backed by revenues from industrial development projects and health care facilities, which we identified through extensive independent research into their underlying credit profiles. Finally, while we manage the fund with an emphasis on security selection, we maintained the funds average duration in a range between neutral and slightly longer-than-average. This strategy added a degree of value as longer-term interest rates declined and short-term interest rates remained anchored by a historically low federal funds rate. 4 Bonds issued by Harrisburg lagged during the quarter on negative news regarding the citys guarantee of an incinerator project owned by Dauphin County.While the fund owns no bonds related to the incinerator project, holdings in bonds issued by Harrisburg to finance a state office building also underperformed. State rentals are sufficient to pay debt service on the office building bonds, and we are confident they will remain distinct from the citys problem with its incinerator guarantee. Supply-and-Demand Factors May Remain Favorable Pennsylvania and other states have continued to face fiscal pressures, but we do not expect a return to recessionary conditions. Still, we are aware that municipal bonds already have rallied strongly, suggesting to us that the bulk of their gains for the current cycle are behind us.Therefore, we have maintained our focus on higher-quality revenue bonds. We remain optimistic over the longer term. We anticipate a more ample supply of newly issued bonds when the Build America Bonds program either ends or is renewed with possibly lower federal subsidies at the end of this year. In the meantime, demand seems likely to stay robust as investors grow increasingly concerned regarding potential income tax increases. November 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Pennsylvania residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclay Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.84 $ 8.07 $ 8.69 $ 3.76 Ending value (after expenses) $1,044.30 $1,040.40 $1,039.70 $1,044.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.79 $ 7.98 $ 8.59 $ 3.72 Ending value (after expenses) $1,020.47 $1,017.29 $1,016.69 $1,021.53  Expenses are equal to the funds annualized expense ration of .94% for Class A, 1.57% for Class B, 1.69% for Class C and .73% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.3% Rate (%) Date Amount ($) Value ($) Pennsylvania87.0% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/25 1,000,000 1,092,190 Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/26 1,000,000 1,082,850 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,069,110 Allegheny County Hospital Development Authority, HR (South Hills Health System) 5.13 5/1/29 1,100,000 997,865 Allegheny County Sanitary Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/30 2,000,000 2,140,600 Bethel Park School District, GO 5.00 8/1/29 3,000,000 3,178,650 Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 5.80 4/20/29 5,475,000 5,620,526 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.00 7/1/23 475,000 475,907 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.25 7/1/33 880,000 863,192 Centennial School District, GO 5.00 12/15/34 2,500,000 2,720,525 Centre County Hospital Authority, HR (Mount Nittany Medical Center Project) (Insured; Assured Guaranty Municipal Corp.) 6.13 11/15/39 2,000,000 2,104,260 Charleroi Area School Authority, School Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 2,000,000 a 1,359,320 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,600,000 1,601,664 Chester County School Authority, School LR (Chester County Intermediate Unit Project) (Insured; AMBAC) 5.00 4/1/25 2,195,000 2,301,128 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/30 2,000,000 2,166,540 Cumberland County Municipal Authority, College Revenue (Messiah College Project) (Insured; AMBAC) 5.13 10/1/15 40,000 40,143 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.35 1/1/20 515,000 519,681 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.45 1/1/21 885,000 892,487 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 3,000,000 2,518,950 Delaware County Industrial Development Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/37 5,165,000 5,236,845 Delaware River Port Authority, Revenue 5.00 1/1/30 1,500,000 1,596,360 Delaware River Port Authority, Revenue 5.00 1/1/35 1,500,000 1,554,615 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.35 3/15/28 1,000,000 1,047,020 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,838,060 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/16 1,000,000 a 744,220 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/18 2,750,000 a 1,832,765 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/18 2,750,000 a 1,775,565 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/19 2,750,000 a 1,650,220 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/20 2,750,000 a 1,590,078 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/20 2,500,000 a 1,401,050 McKeesport Area School District, GO (Insured; AMBAC) 0.00 10/1/21 2,915,000 a 2,057,990 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/12 750,000 764,925 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/22 1,455,000 1,474,322 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/15 1,035,000 1,079,991 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/16 50,000 51,828 Mount Lebanon School District, GO 5.00 2/15/28 1,470,000 1,620,249 Neshaminy School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/15/16 1,250,000 1,385,088 Norristown, GO (Insured; Radian) 0.00 12/15/11 1,465,000 a 1,435,890 Norristown, GO (Insured; Radian) 0.00 12/15/13 735,000 a 683,102 North Allegheny School District, GO (Insured; National Public Finance Guarantee Corp.) 5.05 11/1/21 1,455,000 1,513,258 Northampton County Industrial Development Authority, Mortgage Revenue (Moravian Hall Square Project) (Insured; Radian) 5.00 7/1/17 1,890,000 1,901,453 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,083,330 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/13 1,105,000 1,107,851 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/22 1,200,000 a 707,712 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/23 3,790,000 a 2,122,741 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/24 3,790,000 a 2,016,280 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/25 3,790,000 a 1,905,347 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.45 12/1/10 2,170,000 b 2,179,027 Pennsylvania Higher Educational Facilities Authority, Revenue (Carnegie Mellon University) 5.00 8/1/21 3,000,000 3,453,510 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 2,000,000 2,056,320 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/31 1,300,000 1,415,297 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) 5.00 3/1/40 1,000,000 1,043,930 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,846,175 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,285,000 2,390,795 Pennsylvania Housing Finance Agency, SFMR 5.10 10/1/20 1,380,000 1,402,149 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/25 830,000 837,960 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 5,004,950 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/31 3,000,000 3,020,100 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/34 1,000,000 1,027,420 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 1,995,000 1,985,863 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,000,000 1,123,480 Pennsylvania State University, Revenue 5.00 3/1/35 2,000,000 2,168,280 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 4,325,000 4,579,872 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/22 1,815,000 1,973,667 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 3,530,000 3,677,413 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/28 3,000,000 3,382,980 Philadelphia, Airport Revenue 5.25 6/15/25 2,500,000 2,578,975 Philadelphia, Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/25 510,000 517,436 Philadelphia, Gas Works Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/15 1,550,000 1,554,758 Philadelphia, Gas Works Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 2,000,000 2,076,140 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 1,500,000 1,653,225 Philadelphia, GO (Insured; XLCA) 5.25 2/15/14 2,000,000 2,139,640 Philadelphia, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.60 8/1/18 800,000 963,376 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,582,853 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 1,151,501 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,541,168 Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/21 1,685,000 1,748,676 Philadelphia Municipal Authority, LR (Insured; Assured Guaranty Municipal Corp.) 5.25 11/15/15 2,115,000 2,297,102 Philadelphia Redevelopment Authority, Revenue (Philadelphia Neighborhood Transformation Initiative) (Insured; National Public Finance Guarantee Corp.) 5.50 4/15/18 3,600,000 3,776,256 Philadelphia School District, GO 6.00 9/1/38 1,000,000 1,092,570 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,280,000 1,282,240 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/13 470,000 494,402 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 250,000 262,355 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.75 12/1/21 1,165,000 1,195,733 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.25 12/1/11 750,000 b 806,055 TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Schuylkill County Industrial Development Authority, Revenue (Charity Obligation Group) 5.00 11/1/14 1,495,000 1,499,321 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) 6.00 6/15/28 3,000,000 3,314,070 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/17 1,055,000 1,166,788 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/18 1,110,000 1,223,620 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 5.25 3/15/25 3,360,000 3,576,317 State Public School Building Authority, School Revenue (York School District Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/18 545,000 585,592 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,625,000 1,643,054 University Area Joint Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/18 2,010,000 2,087,204 University of Pittsburgh of the Commonwealth System of Higher Education, GO (University Capital Project) 5.00 9/15/35 1,000,000 1,074,450 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 3,000,000 3,005,460 Wayne Memorial Hospital and Health Facilities Authority, County Guaranteed HR (Wayne Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 2,135,000 2,219,461 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/22 710,000 777,819 Westmoreland County Industrial Development Authority, Health System Revenue (Excela Health Project) 5.00 7/1/25 2,390,000 2,452,546 Wilson Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.13 3/15/16 1,300,000 1,396,356 U.S. Related12.3% Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,048,420 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 320,000 329,251 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,027,090 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 2,500,000 2,672,250 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,000,000 1,034,580 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 3,000,000 3,040,560 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,087,550 TheFund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 1,000,000 1,038,990 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 2,000,000 2,137,500 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,185,000 1,247,734 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,500,000 1,565,805 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,170,000 1,274,036 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 1,690,000 1,908,196 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,677,345 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,885,725 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 1,000,000 1,033,150 Total Investments (cost $191,860,296) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. 16 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance TheFund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 18.0 AA Aa AA 38.4 A A A 25.6 BBB Baa BBB 12.4 BB Ba BB 1.5 Not Rated c Not Rated c Not Rated c 4.1  Based on total investments. c Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 191,860,296 201,237,632 Cash 1,096,994 Interest receivable 2,584,466 Receivable for investment securities sold 2,253,007 Receivable for shares of Beneficial Interest subscribed 5,485 Prepaid expenses 8,096 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 158,940 Payable for investment securities purchased 4,152,332 Payable for shares of Beneficial Interest redeemed 130,975 Accrued expenses 62,113 Net Assets ($) Composition of Net Assets ($): Paid-in capital 194,426,365 Accumulated undistributed investment incomenet 30,226 Accumulated net realized gain (loss) on investments (1,152,607) Accumulated net unrealized appreciation (depreciation) on investments 9,377,336 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 136,643,225 734,617 6,400,526 58,902,952 Shares Outstanding 8,364,058 45,015 391,613 3,606,020 Net Asset Value Per Share ($) See notes to financial statements. TheFund 19 STATEMENT OF OPERATIONS Six Months Ended October 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 561,356 Shareholder servicing costsNote 3(c) 263,295 Distribution feesNote 3(b) 25,612 Professional fees 20,018 Custodian feesNote 3(c) 13,360 Registration fees 12,123 Prospectus and shareholders reports 8,617 Trustees fees and expensesNote 3(d) 5,414 Loan commitment feesNote 2 653 Miscellaneous 16,388 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (240) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 1,313,037 Net unrealized appreciation (depreciation) on investments 3,373,033 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Operations ($): Investment incomenet 4,091,202 8,440,802 Net realized gain (loss) on investments 1,313,037 904,596 Net unrealized appreciation (depreciation) on investments 3,373,033 7,579,779 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,732,334) (5,627,304) Class B Shares (16,034) (57,555) Class C Shares (98,350) (195,482) Class Z Shares (1,214,258) (2,486,087) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 2,609,179 11,556,534 Class B Shares  26,937 Class C Shares 795,505 1,473,903 Class Z Shares 1,189,082 2,860,050 Dividends reinvested: Class A Shares 2,068,185 4,175,141 Class B Shares 12,996 47,662 Class C Shares 76,830 153,397 Class Z Shares 981,071 1,983,310 Cost of shares redeemed: Class A Shares (9,211,149) (14,148,812) Class B Shares (437,752) (1,500,561) Class C Shares (694,547) (759,400) Class Z Shares (1,788,521) (5,778,385) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 202,364,145 193,715,620 End of Period Undistributed investment incomenet 30,226  TheFund 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Capital Share Transactions: Class A a Shares sold 160,616 731,302 Shares issued for dividends reinvested 127,400 264,558 Shares redeemed (568,435) (898,107) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold  1,697 Shares issued for dividends reinvested 802 3,032 Shares redeemed (26,909) (95,588) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 48,804 93,647 Shares issued for dividends reinvested 4,731 9,711 Shares redeemed (43,128) (48,056) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 73,352 181,097 Shares issued for dividends reinvested 60,451 125,751 Shares redeemed (110,574) (365,971) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2010, 22,093 Class B shares representing $359,882 were automatically converted to 22,076 Class A shares and during the period ended April 30, 2010, 52,127 Class B shares representing $816,669 were automatically converted to 52,086 Class A shares. See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2010 Year Ended April 30, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.96 15.28 15.67 16.19 15.88 16.19 Investment Operations: Investment incomenet a .32 .66 .65 .64 .62 .62 Net realized and unrealized gain (loss) on investments .38 .67 (.40) (.53) .31 (.31) Total from Investment Operations .70 1.33 .25 .11 .93 .31 Distributions: Dividends from investment incomenet (.32) (.65) (.64) (.63) (.62) (.62) Net asset value, end of period 16.34 15.96 15.28 15.67 16.19 15.88 Total Return (%) b 4.43 c 8.85 1.75 .71 5.95 1.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 d .94 .96 .99 .94 .94 Ratio of net expenses to average net assets .94 d,e .94 e .96 e .98 .94 .94 e Ratio of net investment income to average net assets 3.98 d 4.17 4.27 4.02 3.87 3.82 Portfolio Turnover Rate 14.35 c 10.93 16.60 15.47 8.82 11.89 Net Assets, end of period ($ x 1,000) 136,643 137,969 130,611 138,054 145,897 147,733 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. TheFund 23 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2010 Year Ended April 30, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.94 15.27 15.66 16.18 15.87 16.18 Investment Operations: Investment incomenet a .26 .53 .54 .53 .54 .53 Net realized and unrealized gain (loss) on investments .38 .68 (.38) (.51) .31 (.31) Total from Investment Operations .64 1.21 .16 .02 .85 .22 Distributions: Dividends from investment incomenet (.26) (.54) (.55) (.54) (.54) (.53) Net asset value, end of period 16.32 15.94 15.27 15.66 16.18 15.87 Total Return (%) b 4.04 c 8.03 1.16 .15 5.41 1.37 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.57 d 1.56 1.55 1.56 1.45 1.46 Ratio of net expenses to average net assets 1.57 d,e 1.56 e 1.54 1.55 1.45 1.46 e Ratio of net investment income to average net assets 3.23 d 3.49 3.67 3.47 3.35 3.30 Portfolio Turnover Rate 14.35 c 10.93 16.60 15.47 8.82 11.89 Net Assets, end of period ($ x 1,000) 735 1,134 2,474 5,375 12,886 21,799 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 Six Months Ended October 31, 2010 Year Ended April 30, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.97 15.29 15.68 16.20 15.89 16.20 Investment Operations: Investment incomenet a .26 .54 .53 .52 .50 .50 Net realized and unrealized gain (loss) on investments .37 .67 (.39) (.53) .31 (.31) Total from Investment Operations .63 1.21 .14 (.01) .81 .19 Distributions: Dividends from investment incomenet (.26) (.53) (.53) (.51) (.50) (.50) Net asset value, end of period 16.34 15.97 15.29 15.68 16.20 15.89 Total Return (%) b 3.97 c 8.03 1.00 (.04) 5.18 1.15 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 d 1.69 1.70 1.73 1.67 1.68 Ratio of net expenses to average net assets 1.69 d,e 1.69 e 1.69 1.72 1.67 1.68 e Ratio of net investment income to average net assets 3.22 d 3.41 3.54 3.27 3.13 3.08 Portfolio Turnover Rate 14.35 c 10.93 16.60 15.47 8.82 11.89 Net Assets, end of period ($ x 1,000) 6,401 6,087 4,983 3,875 3,599 2,932 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. TheFund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2010 Year Ended April 30, Class Z Shares (Unaudited) 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 15.96 15.28 15.67 15.98 Investment Operations: Investment incomenet b .34 .69 .68 .29 Net realized and unrealized gain (loss) on investments .37 .68 (.40) (.32) Total from Investment Operations .71 1.37 .28 (.03) Distributions: Dividends from investment incomenet (.34) (.69) (.67) (.28) Net asset value, end of period 16.33 15.96 15.28 15.67 Total Return (%) 4.47 c 9.10 1.96 (.18) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 d .72 .78 .78 d Ratio of net expenses to average net assets .73 d,e .72 e .77 .77 d Ratio of net investment income to average net assets 4.18 d 4.40 4.48 4.37 d Portfolio Turnover Rate 14.35 c 10.93 16.60 15.47 c Net Assets, end of period ($ x 1,000) 58,903 57,175 55,649 62,102 a From November 29, 2007 (commencement of initial offering) to April, 30, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 26 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers six series including the Dreyfus Pennsylvania Fund (the fund).The funds investment objective is to maximize current income exempt from federal income tax and from Pennsylvania state income tax, without undue risk. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders of the fund who received Class Z shares in exchange for their shares of a Dreyfus-managed fund, as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. TheFund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly trans- 28 action between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds  201,237,632  TheFund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally 30 declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $2,789,084 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2010. If not applied, $2,643,096 of the carryover expires in fiscal 2013, $38,932 expires in fiscal 2014 and $107,056 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2010 was as follows: tax exempt income $8,366,428. The tax character of current year distributions will be determined at the end of the current fiscal year. TheFund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2010, the Distributor retained $2,764 from commissions earned on sales of the funds Class A shares and $370 from CDSCs on redemptions of the funds Class B shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2010, Class B and Class C shares were charged $2,504 and $23,108, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services 32 provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A, Class B and Class C shares were charged $173,038, $1,252 and $7,703, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses for providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended October 31, 2010, Class Z shares were charged $11,463 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $33,302 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. TheFund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $3,439 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $240. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $13,360 pursuant to the custody agreement. During the period ended October 31, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $95,001, Rule 12b-1 distribution plan fees $4,387, shareholder services plan fees $30,667, custodian fees $10,481, chief compliance officer fees $2,248 and transfer agent per account fees $16,156. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2010, amounted to $28,637,452 and $32,495,051, respectively. 34 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended October 31, 2010. At October 31, 2010, accumulated net unrealized appreciation on investments was $9,377,336, consisting of $10,681,398 gross unrealized appreciation and $1,304,062 gross unrealized depreciation. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). TheFund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 20, 2010, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund by the Manager pursuant to the Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each. The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. 36 Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds total return performance for various periods ended May 31, 2010 was below the Performance Group median for each reported time period except the two-year period ended May 31, 2010, when it was above the median, and that the funds total return performance was above the Performance Universe median for each reported time period except the one-year period ended May 31, 2010, when it was below the median.The Board members also noted that the funds yield performance for the past ten one-year periods ended May 31 (2001-2010) was below the Performance Group median for each reported time period except the one-year period ended May 31, 2010, when it was equal to the median, and that the funds yield performance was variously above, at and below the Performance Universe median for each reported time period. The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the Board members noted that the fund outperformed its Lipper category average in six of the past ten calendar years. The Board members discussed with representatives of the Manager the reasons for the funds underperformance compared to the Performance Group and Performance Universe medians for the applicable periods, TheFund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) and the Managers efforts to improve performance.The Board members also received a presentation from the funds primary portfolio manager during which he discussed the funds investment strategy and the factors that affected the funds performance. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was above the Expense Group median and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds in the same Lipper category, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant cir- 38 cumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was satisfied with managements efforts to improve the funds performance as discussed at the meeting, and determined to closely monitor the performance of the fund. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the factors discussed above. TheFund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 40 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus State Municipal Bond Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 23 , 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 23 , 2010 By: /s/ James Windels James Windels, Treasurer Date: December 23 , 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
